Exhibit 10.1

[giwzlwnwwmyx000001.jpg]

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission. Page 1 of 42
LICENSE AGREEMENT FOR DEVELOPMENT AND EXPLOITATION (“Agreement”) VAL
No.2018/2016-305/2017-208/01 BETWEEN: The Assistance Publique – Hôpitaux de
Paris, a public healthcare establishment whose registered office address is 3,
Avenue Victoria, 75004 Paris, represented by its Chief Executive Officer, Mr
Martin Hirsch, Represented by: Mrs Florence FAVRELFEUILLADE, Head of the
Clinical Research and Innovation Delegation, Carré Historique de l’Hôpital
Saint-Louis, 1 avenue Claude Vellefaux, 75010 Paris in accordance with the CEO’s
delegation order authorising her to sign this Agreement, hereinafter “AP-HP” AND
ACER THERAPEUTICS INC. a Delaware, USA corporation having a place of business at
One Gateway Center, Suite 351 (300 Washington Street) Newton, MA 02458 USA., and
represented by Christopher Schelling, Founder and Chief Executive Officer,
hereinafter the “Licensee”. AP-HP and Licensee may hereinafter be referred to
collectively as the “Parties” or individually as a “Party”. WHEREAS THE
FOLLOWING HAS BEEN STATED AS PREAMBLE: On August 3rd, 2016, AP-HP and the
Licensee entered into an AGREEMENT OF ACCESS AND USE OF CLINICAL TRIAL DATA
(“Data CONTRAT DE LICENCE DE DÉVELOPPEMENT ET D’EXPLOITATION (le « Contrat »)
VAL N°2018/2016-305/2017-208/01 ENTRE : L’Assistance Publique – Hôpitaux de
Paris, établissement public de santé dont le siège social est situé au 3, Avenue
Victoria, 75004 Paris, représenté par son Directeur général, M. Martin Hirsch,
Représenté par : Mme Florence FAVRELFEUILLADE, Directrice de la délégation de la
Recherche Clinique et de l’Innovation, Carré Historique de l’Hôpital
Saint-Louis, 1 avenue Claude Vellefaux, 75010 Paris en vertu de la délégation de
pouvoir du Directeur Général l’autorisant à conclure le présent Contrat,
ci-après « AP-HP » ET ACER THERAPEUTICS INC., société américaine de l’État du
Delaware, disposant d’un établissement au One Gateway Center, Suite 351 (300
Washington Street) Newton, MA 02458 États-Unis, et représentée par Christopher
Schelling, Fondateur et Chief Executive Officer, ci-après le « Licencié ».
L’AP-HP et le Licencié seront ci-après désignés, collectivement, les « Parties »
ou, individuellement, une « Partie ». EXPOSÉ PRÉALABLE : Le 3 août 2016, l’AP-HP
et le Licencié ont conclu un CONTRAT POUR L’ACCÈS ET L’UTILISATION DE DONNÉES
DES ESSAIS CLINIQUES (« Contrat de Données ») référencé Page 1 of 42
Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000002.jpg]

Agreement”) with reference number VAL2016/2015-419 related to the BBEST study on
the utilization of celiprolol in vascular Ehlers- Danlos Syndrome patients.
AP-HP, through Doctors Michael FRANK, Xavier JEUNEMAITRE, and Alexandra BENACHI
hereinafter referred to as the “Inventors”, has identified and selected the
Licensee to exclusively license the Licensed Technology (as such term and other
capitalized terms are hereinafter defined). AP-HP and Licensee have collaborated
in the development of the subject matter of this Agreement and AP-HP is the
owner of certain inventions and discoveries relative to the utilization of
celiprolol including: - The use of celiprolol during pregnancy - The optimal
dose of celiprolol in treating vascular Ehlers-Danlos Syndrome patients - The
use of celiprolol to treat Ehlers-Danlos syndrome (type VI). The process and its
applications are the subject of the following European patent applications: -
No° EP17306888.3, patent application filed on 21 December 2017 entitled “USE OF
CELIPROLOL FOR TREATING KYPHOSCOLIOTIC EHLERS-DANLOS SYNDROME”; - - No°
EP17306890.9, patent application filed on 21 December 2017 entitled “ METHOD OF
PROVIDING CELIPROLOL THERAPY TO A PATIENT”; - No° EP17306889.1, patent
application filed on 21 December 2017 entitled “USE OF CELIPROLOL FOR TREATING
VASCULAR EHLERS-DANLOS SYNDROME IN WOMEN DURING PREGNANCY AND PERIPARTUM
PERIOD”. sous le numéro VAL2016/2015-419 dans le cadre de l’étude BBEST
[Beta-Blockers in Ehlers- Danlos Syndrom Treatment] sur l’utilisation du
céliprolol pour le traitement des patients atteints du syndrome d’Ehlers-Danlos
vasculaire. L’AP-HP, par l’intermédiaire des Médecins Michael FRANK, Xavier
JEUNEMAITRE et Alexandra BENACHI, ci-après désignés les « Inventeurs », a
identifié et sélectionné le Licencié afin de lui concéder une licence exclusive
de la Technologie Licenciée (tel que ce terme et les autres termes commençant
par une majuscule sont définis ci-après). L’AP-HP et le Licencié ont collaboré
au développement de l’objet du présent Contrat et l’AP-HP est propriétaire de
certaines inventions et découvertes relatives à l’utilisation du céliprolol,
notamment : - l’utilisation du céliprolol durant la grossesse ; - le dosage
optimal du céliprolol pour le traitement des patients atteints du Syndrome
d’Ehlers-Danlos vasculaire ; - l’utilisation du céliprolol pour le traitement du
syndrome d’Ehlers-Danlos (de type VI). Le procédé et ses applications font
l’objet des demandes de brevet européen suivantes : - Demande de brevet en date
du 21 décembre 2017, N°EP17306888.3 intitulée « UTILISATION DU CELIPROLOL POUR
LE TRAITEMENT DU SYNDROME D’EHLERS-DANLOS DE TYPE CYPHOSCOLIOTIQUE » ; - Demande
de brevet en date du 21 décembre 2017, N°EP17306890.9 intitulée « MÉTHODE
D’ADMINISTRATION D’UN TRAITEMENT AU CELIPROPOL A UN PATIENT » ; - Demande de
brevet en date du 21 décembre 2017, N°EP17306889.1 intitulée « UTILISATION DU
CELIPROLOL POUR LE TRAITEMENT DU SYNDROME D’EHLERS-DANLOS VASCULAIRE CHEZ LA
FEMME Page 2 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000003.jpg]

AP-HP is the assignee of the above-referenced patent applications and has been
designated as Maître d’oeuvre [« Project manager »] by Coowners for the
management and development of the Patents with a view to the Exploitation of the
Licensed Technology and entitled to grant a license for the Exploitation of the
Licensed Technology. The Licensee, a company whose objective is the development
and Exploitation of pharmaceutical products, is interested by the scientific and
commercial activities relative to the study, the development, the promotion, the
commercialization and the distribution of the Licensed Technology. AP-HP wish to
grant the Licensee an exclusive worldwide license to exploit the Licensed
Technology in both the private and public domains, which the Licensee agrees to
receive. AP-HP and the Licensee have negotiated the terms of this Agreement,
which provides the terms and conditions for the research, development and
Exploitation of the Licensed Technology. NOW, THEREFORE, IT IS HEREBY AGREED AS
FOLLOWS: ARTICLE 1 – DEFINITIONS Throughout the present Agreement, its
appendices and its potential amendments and unless otherwise clearly specified,
the terms listed below shall be equally understood to refer to both the plural
and singular and shall have the following meanings: “Affiliate” shall refer to
any corporation, partnership, or other business or legal entity that, directly
or indirectly, controls, is controlled by, or is under common control with the
concerned Party, including but not limited to those within the meaning of
Article L. 233-3 of the code du commerce [“French commercial code”]. PENDANT LA
GROSSESSE ET LA PÉRIODE POSTNATALE ». L’AP-HP est le cessionnaire des demandes
de brevet susmentionnées et a été désigné en qualité de maître d’oeuvre [«
Project manager »] pour la gestion et le développement des brevets en vue de
l’Exploitation de la Technologie Licenciée. Il est ainsi habilité à concéder une
licence d’Exploitation de la Technologie Licenciée. Le Licencié est une société
ayant pour objet le développement et l’Exploitation de produits pharmaceutiques
et traite des activités scientifiques et commerciales relatives à l’étude, au
développement, à la promotion, à la commercialisation et à la distribution de la
Technologie Licenciée. L’AP-HP souhaite accorder au Licencié une licence
mondiale exclusive pour exploiter la Technologie Licenciée tant dans le domaine
privé que public, et le Licencié accepte de la recevoir. L’AP-HP et le Licencié
ont négocié les termes du présent Contrat, lequel prévoit les modalités et les
conditions de la recherche, du développement et de l’Exploitation de la
Technologie Licenciée. CECI ÉTANT EXPOSÉ, IL A ÉTÉ CONVENU DE CE QUI SUIT :
ARTICLE 1 - DÉFINITIONS Aux fins du présent Contrat, de ses annexes et de ses
éventuels avenants, et sauf indication contraire précise, les termes figurant
ci-dessous s’entendent aussi bien au pluriel qu’au singulier et sont définis
comme suit : « Affiliée » désigne toute société de capitaux, société de
personnes ou autre entité commerciale ou personne morale qui, directement ou
indirectement, contrôle ou est contrôlée par la Partie concernée, ou se trouve
sous contrôle commun avec cette dernière, y compris notamment au sens de
l’article L. 233-3 du Code de commerce. Page 3 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000004.jpg]

Any commercial corporation or partnership, under French or foreign law, which,
directly or indirectly, through a stake in the capital stock or through another
means, but owning at least 50% of the voting rights or of the rights to manage
the business affairs of the Licensee, controls the Licensee, is controlled by
the Licensee or is under the same control as the Licensee. The rights granted to
the Affiliated companies under the terms of the present Agreement only applies
to the entities having the quality of Affiliated companies at the time of
exercising said rights. If, in the course of the duration of the present
Agreement, an entity were to lose the quality of Affiliate, the rights acquired
by this entity as an Affiliate automatically disappear, unless otherwise agreed
in writing by AP-HP. Nevertheless, the entity will remain subjected to all the
obligations pursuant to the Agreement which will remain in force because of its
nature, and in particular to duties concerning confidential information.
“Co-owners” shall mean: the two other owner of the patent n°EP17306889.1 , known
as SATT Paris Saclay and the SATT IDF Innov. “Development Plan” shall mean:
provisional schedule of the commercial and technical steps to be carried out by
the Licensee to market the Products as provided in Appendix 1, which may be
amended from time to time by Licensee. “Development Work” shall mean: the
research and development work and studies directly or indirectly performed by
the Licensee as provided for in Article 4. “Effective Date”: shall have the
meaning set forth in Article 15. “Exploit” or “Exploitation” shall mean:
activities of manufacture, sale, distribution, advertising (if authorized),
promotion, pharmacovigilance, batch monitoring and, if Toute société commerciale
ou de personnes, de droit français ou étranger, qui, directement ou
indirectement, par le biais d’une participation dans le capital social ou par un
autre moyen, et détenant au moins 50 % des droits de vote ou des droits de
diriger l’activité commerciale du Licencié, contrôle ce dernier, est contrôlé
par lui ou est placé sous contrôle commun avec lui. Les droits conférés aux
sociétés Affiliées aux termes du présent Contrat, ne valent que pour les entités
ayant la qualité de sociétés Affiliées au moment de l’exercice desdits droits.
Si, pendant la durée du présent Contrat, une entité perd la qualité d’Affiliée,
les droits qu’elle aura acquis en sa qualité d’Affiliée s’éteindront de plein
droit, sauf accord écrit contraire de l’AP-HP. Néanmoins, l’entité restera
soumise à l’ensemble des obligations prévues au Contrat qui demeureront en
vigueur du fait de leur nature, et notamment aux obligations concernant des
informations confidentielles. « Co-propriétaires » désigne les deux autres
détenteurs du brevet n°17306889.1, à savoir la SATT Paris Saclay et la SATT IDF
Innov. « Plan de Développement » désigne le calendrier prévisionnel des
démarches commerciales et techniques devant être effectuées par le Licencié en
vue de la commercialisation des Produits conformément à l’Annexe 1, qui pourra
être modifiée par le Licencié le cas échéant. « Travaux de Développement »
désigne les études et travaux de recherche et de développement réalisés,
directement ou indirectement, par le Licencié conformément à l’Article 4. « Date
d’Effet » se réfère aux dispositions prévues à l’Article 15. « Exploiter » ou «
Exploitation » désigne les activités de fabrication, de vente, de distribution,
de publicité (si elles sont autorisées), de promotion, de pharmacovigilance, de
Page 4 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000005.jpg]

applicable, batch recall as well as the corresponding storage activities. “Field
of Application” shall mean: all human therapeutic, prophylactic, and diagnostic
uses of celiprolol. “Homologation” shall mean any authorization/ certification/
approval required by the appropriate regulatory authority, in each one of the
countries or zones of the Territory, and necessary for the Marketing of a
Product, under any regulation statute whatsoever, including in particular but
not limited to the marketing of the Product under EC, MA and ATU labels.
“Improvement(s)” shall mean: any new invention, modification, enhancement or
discovery whether patentable or not, patented or not which broadens the scope of
at least one claim of the Patent(s). “Licensed Technology” shall mean: Patents
used directly or indirectly by the Licensee, alone or in combination, for the
Development Work and/or Exploitation of the Products. “Marketing Authorization
(« Autorisation de Mise sur le Marché », AMM ” or New Drug Application, NDA)”
shall refer to any marketing authorization required to be approved before
commercial sale or use of the Product, granted by the competent healthcare
authorities, and related to any Product, in one or several countries making up
the Territory. “Marketing” shall mean: the first commercial sale of the Product,
in any country in the Territory, made directly or indirectly by the Licensee or
its sub-licensee. “Net Sales”: the amount of sales of the Product excluding
taxes, invoiced directly or indirectly by Licensee or a permitted sub-licensee
to third parties. Only the final amount collected (i.e. surveillance de lots et,
le cas échéant, de rappel de lots, ainsi que les activités de stockage
correspondantes. « Domaine d’Application » désigne tous les usages
thérapeutiques, prophylactiques et diagnostiques du céliprolol chez l'être
humain. « Homologation » désigne toute autorisation/certification/approbation
requise par l’autorité de régulation compétente, dans chacun(e)s des pays ou des
zones du Territoire, et qui sont nécessaires à la Mise sur le Marché du Produit,
en vertu de toute loi ou réglementation, y compris notamment pour la
commercialisation du Produit sous les labels EC, MA et ATU. « Amélioration(s) »
désigne toute nouvelle invention, modification, amélioration ou découverte,
qu’elle soit ou non brevetable ou brevetée, et qui étend le périmètre d’au moins
une des revendications du ou des Brevet(s). « Technologie Licenciée » désigne :
les Brevets utilisés directement ou indirectement par le Licencié, isolément ou
en association, pour les Travaux de Développement et/ou l’Exploitation des
Produits. « Autorisation de Mise sur le Marché », « AMM » ou « New Drug
Application », ou « NDA » désigne toute autorisation de commercialisation dont
l’approbation est requise préalablement à la vente ou à l’utilisation
commerciale du Produit, accordée par les autorités sanitaires compétentes et
relative à un Produit, dans un ou plusieurs des pays constituant le Territoire.
« Mise sur le Marché » désigne la première mise sur le marché du Produit, dans
l’un des pays du Territoire, réalisée directement ou indirectement par le
Licencié ou son sous-Licencié. « Ventes Nettes » désigne le montant des ventes
du Produit hors taxes, facturé directement ou indirectement à des tiers par le
Licencié ou par un sous-Licencié autorisé. Seul le montant définitif encaissé
par le Licencié (i.e. corrigé du montant des remises, rabais, frais de transport
et de Page 5 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000006.jpg]

adjusted for discounts, rebates, transportation, distribution in the limit of 5%
of the Net Sales) by Licensee will be taken into consideration in the
calculation of Net Sales conducted in accordance with these provisions. The
sales carried out under ATU [Autorisation Temporaire d’Utilisation – Temporary
Authorization for Use] or RUO [Research Use Only] are also included in the total
of the Net Sales. Net Sales for combination products will be calculated by
multiplying actual Net Sales of combination products by the fraction A/(A+B),
where “A” is the Net Sales of the Product if sold or performed separately, and
“B” is the Net Sales of the other product, component, ingredient or service in
the Combination Product if sold separately. If, on a country-by-country basis,
the other product, component, ingredient or service is not sold separately in
said country, Net Sales shall be calculated by multiplying the actual Net Sales
of the Combination Product by the fraction A/C where “A” is the is the Net Sales
of the Product, if sold separately, and “C” is the Net Sales of the Combination
Product. If, on a country-bycountry basis, neither the Product nor the other
product, component, ingredient or service in the combination Product is sold
separately in said country, Net Sales shall be determined in good faith by the
parties. “Patents” shall refer to the following patent applications: • No.°
EP17306888.3 entitled “USE OF CELIPROLOL FOR TREATING KYPHOSCOLIOTIC
EHLERSDANLOS SYNDROME” (the “kEDS Patent”); • No.° EP17306890.9 entitled “METHOD
OF PROVIDING CELIPROLOL THERAPY TO A PATIENT” (the “Dosing Patent”); • No.°
EP17306889.1 entitled “USE OF CELIPROLOL FOR TREATING VASCULAR EHLERS-DANLOS
SYNDROME IN WOMEN DURING PREGNANCY AND PERIPARTUM PERIOD” (the “Pregnancy
Patent”). distribution dans la limite de 5% des Ventes Nettes) sera pris en
compte pour le calcul des Ventes Nettes effectué en application des présentes.
Les ventes réalisées en vertu d’une ATU [Autorisation Temporaire d’Utilisation]
ou d’une RUO [Research Use Only] sont également incluses dans le total des
Ventes Nettes. Les Ventes Nettes des produits combinés seront calculées en
multipliant les Ventes Nettes réelles des produits combinés par la fraction
A/(A+B), « A » désignant les Ventes Nettes du Produit s’il est vendu ou mis en
oeuvre séparément, et « B » désignant les Ventes Nettes de l’autre produit,
composant, ingrédient ou service compris dans le Produit Combiné s’il est vendu
séparément. Si l’autre produit, composant, ingrédient ou service n’est pas vendu
séparément dans un pays particulier, les Ventes Nettes devront être calculées en
multipliant les Ventes Nettes effectives du Produit Combiné par la fraction A/C,
« A » désignant les Ventes Nettes du Produit, s’il est vendu séparément, et « C
» désignant les Ventes Nettes du Produit Combiné. Si ni le Produit ni l’autre
produit, composant, ingrédient ou service du Produit Combiné ne sont vendus
séparément dans un pays particulier, les Ventes Nettes devront être déterminées
de bonne foi par les parties. « Brevets » désigne les demandes de brevet
suivantes : • N°EP17306888.3 intitulée « UTILISATION DU CELIPROLOL POUR LE
TRAITEMENT DU SYNDROME D’'EHLERS-DANLOS DE TYPE CYPHOSCOLIOTIQUE » (le « Brevet
cEDS ») ; • N°EP17306890.9 intitulée « MÉTHODE D’ADMINISTRATION D’UN TRAITEMENT
AU CELIPROPOL A UN PATIENT » (le « Brevet Dosage ») ; • N°EP17306889.1 intitulée
« UTILISATION DU CELIPROLOL POUR LE TRAITEMENT DU SYNDROME D’EHLERS-DANLOS
VASCULAIRE CHEZ LA FEMME PENDANT LA GROSSESSE ET LA Page 6 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000007.jpg]

as well as to any patent application and patent resulting therefrom filed in the
European Union, the United States or other countries, including all applications
claiming priority therefrom including reissues, divisionals, continuations,
continuations in part (to the extent that such continuation in part application
claims valid priority to any of the foregoing) and also the supplementary
protection certificates related to said patents and their counterparts abroad.
“Product” shall mean: any product all, or part, of, which may be used and
commercialized in human healthcare in the Field of Application and which could
not be developed, manufactured, marketed, used or sold in the absence of a
license to exploit all or part of the Patents. “Results” shall refer to the set
of results, whether patentable or not, whether patented or not, generated by the
Development Work performed by or on behalf of the Licensee. “Stepdown Event”
shall have the meaning given in Article 8.5 of this Agreement. “Temporary
Authorization for Use (Autorisation Temporaire d’Utilisation, ATU)” shall mean:
the authorization necessary for the exceptional use of the Product within the
meaning of the provisions of article L 5121-12 of the French Code de la Santé
Publique [« Public health code »], without prejudice of the adjustments and
specificities peculiar to the national legislations and regulations; more
particularly within the meaning of the present Agreement, the ATU term shall
refer to both ATU known as « nominative » ones and ATU known as « cohort » ones,
including the different name (among which that of PÉRIODE POSTNATALE » (le «
Brevet Grossesse »). ainsi que toutes les demandes de brevet déposées au sein de
l’Union européenne, aux États-Unis ou dans d’autres pays et les brevets en
résultant, y compris toutes les revendications de priorité sur ces demandes,
notamment les demandes de redélivrance (reissues), demandes divisionnaires,
demandes constituant la « continuation » ou la « continuation in part » d’une
demande antérieure (dans la mesure où cette demande constituant la «
continuation in part » d’une demande antérieure revendique valablement la
priorité sur l’une des demandes ci-dessus), ainsi que les certificats
complémentaires de protection relatifs auxdits brevets et à leurs homologues
étrangers. « Produit » désigne tout produit pouvant en tout ou partie être
utilisé ou commercialisé dans le Domaine d’Application pour les soins de santé
des êtres humains, et insusceptible d’être développé, fabriqué, commercialisé,
utilisé ou vendu sans licence d’exploitation de tout ou partie des Brevets. «
Résultats » désigne la série de résultats, qu’elle soit ou non brevetable ou
brevetée, générée par les Travaux de Développement réalisés par le Licencié ou
pour son compte. « Cas de Réduction des Redevances » a le sens qui lui est donné
à l’Article 8.5 du présent Contrat. « Autorisation Temporaire d’Utilisation » ou
« ATU » désigne l’autorisation nécessaire à l’utilisation, à titre exceptionnel,
du Produit au sens des dispositions de l’article L 5121-12 du Code de la santé
publique, sans préjudice des spécificités propres aux législations et
règlementations nationales et des ajustements applicables ; plus précisément, au
sens du présent Contrat, le terme ATU désigne à la fois les ATU dites «
nominatives » et celles dites « de cohorte » y compris les différentes
appellations que ces ATU peuvent recevoir dans des pays autres que la France
(notamment celle d’« expérimentation »). Les ventes réalisées en vertu d’une ATU
sont également prises en compte Page 7 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000008.jpg]

experimentation in particular) that these ATU might receive in other countries
than France. The sales carried out under ATU are also taken into account in the
calculation of the net sales total. “Territory” shall mean: Worldwide
“Treatment” shall mean: the therapeutic, diagnostic or prophylactic use of a
Product. “Valid Claim” shall mean with respect to any country in the Territory,
a claim of an issued and unexpired patent included within the Dosing Patents or
the Pregnancy Patents in that country which has not been held unenforceable;
unpatentable; or invalid by a decision of a court or other governmental agency
of a competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise. For the avoidance of doubt, an issued
patent relating to the kEDS Patent shall not constitute a Valid Claim for the
purpose of Article 8 of this Agreement. ARTICLE 2 – NATURE, SUBJECT MATTER AND
EXTENT OF THE LICENSE 2.1 AP-HP (as maître d’oeuvre [« project manager »]), the
assignee and owner of the Licensed Technology, grants to the Licensee, who
accepts it, an exclusive, worldwide license to research, develop and Exploit the
Product and the Licensed Technology in the Territory and within the Field of
Application of the Agreement. 2.2 The Licensee acknowledges that it has had
access to information concerning the Licensed Technology, and AP-HP represents
that it has made all requisite information concerning the Licensed Technology
available to Licensee, said information having enabled the Licensee to fully
gauge the content and extent of said Licensed Technology as well as the
corresponding license rights granted pour le calcul du total des ventes nettes.
« Territoire » désigne le monde entier. « Traitement » désigne l’usage
thérapeutique, diagnostique ou prophylactique d’un Produit. « Revendication
Valable » désigne, pour tout pays situé sur le Territoire, toute revendication
d’un brevet délivré et en cours de validité, figurant dans les Brevets Dosage ou
les Brevets Grossesse de ce pays et n’ayant pas été jugée inopposable, non
brevetable ou invalide par décision d’une juridiction ou d’un autre organisme
administratif compétent(e), insusceptible d’appel ou n’ayant pas fait l’objet
d’un appel dans le délai de recours imparti, et n’ayant pas été reconnue comme
invalide ou inopposable par le biais d’une re-délivrance (reissue), d’une
renonciation ou d’une autre manière. Afin de lever toute ambiguïté, un brevet
délivré relatif au brevet cEDS ne constitue pas une Revendication Valable aux
fins de l’Article 8 du présent Contrat. ARTICLE 2 – NATURE, OBJET ET PÉRIMÈTRE
DE LA LICENCE 2.1 Les Établissements, l’AP-HP (en qualité de maître d’oeuvre),
le cessionnaire et le propriétaire de la Technologie Licenciée, accordent au
Licencié, qui l’accepte, une licence mondiale exclusive de recherche, de
développement et d’Exploitation du Produit et de la Technologie Licenciée, sur
le Territoire et dans le Domaine d’Application du Contrat. 2.2 Le Licencié
reconnaît avoir eu accès à des informations concernant la Technologie Licenciée,
et l’AP-HP déclare avoir mis toutes les informations nécessaires concernant la
Technologie Licenciée à la disposition du Licencié, ces informations ayant
permis au Licencié de pleinement évaluer le contenu et l’étendue de ladite
Technologie Licenciée ainsi que des droits de licence correspondants accordés en
vertu des présentes. Page 8 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000009.jpg]

hereunder. 2.3 AP-HP may however freely use the Licensed Technology for its own
research needs or in collaboration with third parties solely for academic
research (and not commercial) purposes. ARTICLE 3 – GRANT OF SUB-LICENSES 3.1
The license, such as set out in the abovementioned Article 2.1, gives the
Licensee the right to research, develop and Exploit the Licensed Technology and
to grant sublicenses. 3.2 Within the meaning of the present Article,
“sub-license” shall mean the grant of any right to research, develop and Exploit
or right of option to research, develop and Exploit the Licensed Technology and
which is granted to third parties by the Licensee. The sub-license rights can be
granted to third parties insofar as AP-HP gives its prior written approval not
more than fifteen (15) days after the notice from Licensee concerning the
identity of the sub-licensee, which approval may not be unreasonably withheld,
delayed or conditioned by APHP, and that the terms and conditions of the
sub-license agreement are consistent with this Agreement. The Licensee shall be
solely responsible for proper execution of the sub-licenses. 3.3 Should the
Licensee grant a sub-license as defined in the present Article, the Licensee
undertakes to explicitly include the following in the sub-license agreement: 2.3
L’AP-HP peut toutefois utiliser librement la Technologie Licenciée pour ses
propres besoins en matière de recherche, ou en collaboration avec un tiers, mais
uniquement à des fins de recherche universitaire (et non à des fins
commerciales). ARTICLE 3 – CONCESSION DE SOUSLICENCES 3.1 La licence, telle que
prévue à l’Article 2.1 ci-dessus, confère au Licencié le droit de développer ou
d’Exploiter la Technologie Licenciée ou d’effectuer des recherches sur celle-ci
et d’octroyer des souslicences. 3.2 Au sens du présent Article, « souslicence »
désigne l’octroi à un tiers par le Licencié de tout droit ou droit d’option de
développement et d’Exploitation de la Technologie Licenciée et d’effectuer des
recherches sur celle-ci. Les droits de sous-licence peuvent être octroyés à des
tiers sous réserve de l’approbation préalable et écrite de l’APHP dans un délai
maximum de quinze (15) jours suivant la notification effectuée par le Licencié
concernant l’identité du sous- Licencié, l’AP-HP ne pouvant déraisonnablement
refuser ni retarder cette approbation, ni la soumettre à des conditions sans
motif, et sous réserve que les termes et conditions du contrat de sous-licence
ne soient pas contraires au présent Contrat. Le Licencié sera pleinement
responsable de la bonne exécution des sous-licences. 3.3 Dans le cas où le
Licencié concède une sous-licence au sens du présent Article, ce dernier
s’engage à prévoir expressément les éléments suivants dans le contrat de
sous-licence : - une limitation de la durée de la sous-licence qui soit
compatible Page 9 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000010.jpg]

- a limitation of the term of the sublicense which is compatible with the term
of the present Agreement, and - sub-license clauses which are compatible with
all applicable clauses defined in the present Agreement, including but not
limited to payment of royalties on Net Sales of Product. In all cases, the
Licensee expressly guarantees that it will not grant to its sublicensee( s) the
right to grant sub-licenses. 3.4 Within one month of the grant of a sublicense,
the Licensee shall provide AP-HP with a copy of the sub-license agreement
(appendices included) ratified by the sublicensee and the Licensee. ARTICLE 4 –
DEVELOPMENT 4.1 The Licensee shall use commercially reasonable efforts to
conduct the Development Work in compliance with all applicable laws and
regulations. 4.2 The Licensee shall seek to use commercially reasonable efforts
to Exploit the Licensed Technology either directly or indirectly through its
sub-licensees. 4.3 Prior to Marketing Authorization of a Product, in the event
the Licensee and its sub-licensees cease Development Work for a period of more
than six (6) months without being able to reasonably justify said cessation to
AP-HP, formal notice may be given to the Licensee to resume said avec la durée
du présent Contrat, et - des clauses de sous-licence compatibles avec la
totalité des clauses applicables prévues au présent Contrat, y compris notamment
en ce qui concerne le paiement de redevances sur les Ventes Nettes du Produit.
En tout état de cause, le Licencié garantit expressément qu’il n’accordera pas à
son(ses) sous-Licencié(s) le droit d’octroyer des sous-licences. 3.4 Dans le
délai d’un mois suivant l’octroi d’une sous-licence, le Licencié devra
communiquer à l’AP-HP une copie du contrat de sous-licence (avec ses annexes)
ratifiée par le sous-Licencié et le Licencié. ARTICLE 4 – DÉVELOPPEMENT 4.1 Le
Licencié devra déployer des efforts raisonnables d’un point de vue commercial
pour réaliser les Travaux de Développement conformément à l’ensemble de la
législation et de la règlementation applicables. 4.2 Le Licencié devra
s’efforcer de déployer des efforts raisonnables d’un point de vue commercial
afin d’Exploiter la Technologie Licenciée, directement ou indirectement par
l’intermédiaire de ses sous-Licenciés. 4.3 Préalablement à l’Autorisation de
Mise sur le Marché d’un Produit, dans le cas où le Licencié et ses
sous-Licenciés interrompent les Travaux de Développement pendant une durée de
plus de six (6) mois sans être en mesure de justifier raisonnablement cette
interruption auprès de l’AP-HP, une mise en demeure pourra être adressée au
Licencié l’intimant de reprendre lesdits Travaux de Développement dans les cent
quatre-vingts (180) jours suivant la Page 10 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000011.jpg]

Development Work within one-hundred and eighty (180) days of receipt of said
formal notice (“Notice Period”), and the Parties shall consult together in order
to assess the reasons for the delay and the means by which the situation may be
remedied. In the event the Licensee is unable or unwilling to continue
Development Work after the Notice Period, then AP-HP may convert this license in
Article 2.1 above to a non-exclusive license by providing written notice to the
Licensee. 4.4 The Licensee undertakes to comply with the applicable regulations
in force in France and abroad for the Exploitation of the Licensed Technology
and to make its commercially reasonable efforts to obtain the authorizations
required by the applicable legislation and regulations in the countries where
the Licensee plans to market the Products. The Parties agree that Exploitation
of the Products in each of the countries of the Territory will have to be done
at the latest within twelve (12) months of the obtainment of the Homologation of
the Products in the United States. The Licensee shall be responsible for
obtaining and maintaining in force, in its own name and at its own cost, any
authorizations required by the applicable legislation and regulations in the
countries where Exploitation of the Products is planned. 4.5 Within the scope of
the clinical studies which may be implemented by or on order of the Licensee,
the Licensee undertakes to comply with all the obligations required by the
applicable legislation and regulations in the concerned countries. The Licensee
shall réception de cette mise en demeure (le « Délai de Mise en Demeure »), et
les Parties devront se concerter afin déterminer les raisons du retard et les
moyens de remédier à la situation. Dans le cas où le Licencié ne serait pas en
mesure ou n’aurait pas l’intention de poursuivre les Travaux de Développement à
l’issue du Délai de Mise en Demeure, l’AP-HP pourra transformer par voie de
notification écrite adressée au Licencié la licence de l’Article 2.1 ci-dessus
en une licence nonexclusive. 4.4 Le Licencié s’engage à respecter la
réglementation en vigueur en France et à l’étranger dans le cadre de
l’Exploitation de la Technologie Licenciée et à engager des efforts raisonnables
d’un point de vue commercial pour obtenir les autorisations requises par la
législation et la règlementation applicables dans les pays où le Licencié
prévoit de commercialiser les Produits. Les Parties conviennent que
l’Exploitation des Produits dans chacun des pays du Territoire devra être
réalisée au plus tard dans les douze (12) mois suivant l’obtention de
l’Homologation des Produits aux États-Unis. Le Licencié sera responsable de
l’obtention et du maintien en vigueur, en son nom et à ses propres frais, de
toute autorisation requise par la législation et la règlementation applicables
dans les pays où l’Exploitation des Produits est envisagée. 4.5 Dans le cadre
des études cliniques qui pourront être menées par le Licencié ou sur son ordre,
le Licencié s’engage à respecter l’ensemble des obligations imposées par la
législation et la règlementation applicables dans les pays concernés. Le
Licencié devra garantir et indemniser l’AP-HP au titre de toute action qui
pourrait être engagée par des tiers au sujet de l’Exploitation des Produits, à
moins que cette action ne découle d’une faute lourde ou d’une négligence de
l’AP-HP, de la violation du Page 11 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000012.jpg]

indemnify and hold AP-HP harmless with respect to any action which might be
brought by third parties with regards to the Exploitation of the Products unless
such action arises from AP-HP’s willful misconduct, negligence, breach of this
Agreement or failure to comply with applicable laws or regulations, in which
case AP-HP shall indemnify and hold Licensee harmless. 4.6 In the event whereby
the Exploitation of one or more Products can in no way take place without the
acquisition by the Licensee of additional industrial property rights from third
parties, the Licensee undertakes to inform AP-HP in writing about the need to
acquire said rights while transmitting all the elements making it possible to
appreciate this need. ARTICLE 5 - IMPROVEMENTS 5.1 If during the Development
Work or the Exploitation of the Licensed Technology, AP-HP, the Inventors or the
Licensee makes an Improvement which may be the subject of a new patent
application, the applicants of the new patent application shall be defined
according to applicable patent laws. If a patent names inventors from both APHP
and Licensee, then the Parties undertake to sign a joint ownership agreement
governing their rights and obligations with regard to the jointly developed
Improvements so that Licensee may Exploit such patent pursuant to Article 5.3
below. présent Contrat ou du non-respect de la législation ou de la
réglementation applicables par l’AP-HP, auquel cas l’APHP devra garantir et
indemniser le Licencié en conséquence. 4.6 Dans le cas où l’Exploitation d’un ou
plusieurs des Produits serait totalement impossible à défaut d’acquisition par
le Licencié de droits de propriété industrielle complémentaires auprès de tiers,
le Licencié s’engage à informer l’AP-HP par écrit de la nécessité d’acquérir ces
droits et à lui communiquer dans le même temps l’ensemble des éléments
permettant d’apprécier cette nécessité. ARTICLE 5 – AMÉLIORATIONS 5.1 Si, au
cours des Travaux de Développement ou de l’Exploitation de la Technologie
Licenciée, l’AP-HP, les Inventeurs ou le Licencié apportent une Amélioration
pouvant faire l’objet d’une nouvelle de demande de brevet, les déposants de la
nouvelle demande de brevet seront déterminés conformément à la législation
applicable en matière de brevets. Si un brevet désigne tant des inventeurs de
l’AP-HP que du Licencié, les Parties s’engagent à conclure un règlement de
copropriété régissant leurs droits et obligations relatifs aux Améliorations
développées conjointement, de sorte que le Licencié puisse Exploiter ce brevet
conformément à l’Article 5.3 ci-dessous. 5.2 Toute Amélioration apportée à la
Technologie Licenciée exclusivement par des salariés de l’AP-HP et susceptible
d’être protégée par un brevet fera l’objet d’un dépôt de demande de brevet au
nom de l’AP-HP et aux frais de ce dernier. Cette demande de brevet devra être
proposée en priorité au Licencié à des conditions non moins favorables que celle
qui sont (ou seront) proposées à un tiers. Page 12 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000013.jpg]

5.2 Any Improvement made to the Licensed Technology solely by AP-HP employees,
and likely to be protected by patent will be subject to the filing of a patent
application in the name of AP-HP and at its own cost. This patent application
shall be first offered to the Licensee on terms no less favorable than are or
will be offered to any third party. The Licensee shall then have three (3)
months to exercise its right of first refusal. If Licensee declines to exercise
its right of first refusal, or does not reply to AP-HP within this three (3)
month period, AP-HP will have the right to offer such rights to a third party.
If Licensee elects to exercise its right of first refusal with respect to any
new patent application, such patent application shall be included as part of the
Licensed Technology and the Parties shall negotiate in good faith an amendment
to this Agreement. However, if AP-HP is not interested in filing any patent
application disclosing the Improvement, it shall promptly inform the Licensee in
writing forthwith, and the Licensee shall have the right to file such a patent
application in its own name and at its own cost, and AP-HP shall, and cause the
Inventors, AP-HP’s employees and agents to assist Licensee in the preparation,
filing, prosecution and enforcement of any such patent applications and
patent(s) issuing therefrom. 5.3 Any Improvement made to a Product resulting
from work jointly financed by the Parties or in which they will have jointly
taken part and likely to be protected by patent will be subject to the filing of
a jointly owned patent application. Licensee shall have the sole right and
responsibility to file the patent application and shall beforehand inform AP-HP
so that AP-HP Le Licencié disposera alors d’un délai de trois (3) mois pour
exercer son droit de préemption. Si le Licencié refuse d’exercer son droit de
préemption, ou ne répond pas à l’AP-HP dans ce délai de trois (3) mois, l’AP-HP
sera en droit de proposer les mêmes droits à un tiers. Si le Licencié décide
d’exercer son droit de préemption sur une nouvelle demande de brevet, cette
demande de brevet devra être ajoutée à la définition de la Technologie Licenciée
et les Parties devront négocier de bonne foi un avenant au présent Contrat.
Cependant, si l’AP-HP ne souhaite déposer aucune demande de brevet divulguant
l’Amélioration, il devra en informer le Licencié par écrit et sans délai et le
Licencié sera en droit de déposer cette demande de brevet en son propre nom et à
ses propres frais, et l’AP-HP devra apporter son assistance au Licencié et faire
en sorte que les Inventeurs, les salariés et représentants de l’AP-HP assistent
ce dernier pour la préparation, le dépôt, l’examen et la mise en oeuvre de cette
demande de brevet et du(des) brevet(s) qui en résulte(nt). 5.3 Toute
Amélioration apportée au Produit résultant de travaux cofinancés par les Parties
ou auxquels elles auront participé conjointement et susceptible d’être protégée
par un brevet fera l’objet du dépôt d’une demande de brevet en copropriété. Le
Licencié aura le droit et la responsabilité exclusives de procéder au dépôt de
la demande de brevet et devra en informer préalablement l’AP-HP afin que l’AP-HP
soit en mesure de donner son avis au sujet de la propriété de cette nouvelle
demande. Eu égard à la désignation de co-inventeurs dans une demande de Brevet,
l’une des Parties pourra informer l’autre par écrit et sans délai qu’elle n’est
pas intéressée par le dépôt d’une telle demande. L’autre partie sera alors en
mesure de procéder au Page 13 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000014.jpg]

may be able to give their position as regards its advice regarding the ownership
of this new application. With respect to Patents naming joint inventors, one of
the Parties may inform the other in writing forthwith that it is not interested
in such a filing. The latter shall then be in a position to proceed with the
filing of such a patent application in its own name and at its own cost. The
joint patents resulting from the Improvements jointly financed by the Parties or
in which they have jointly taken part shall automatically fall within the scope
of the subject matter of the present Agreement. This contribution shall be
formally acknowledged by the signature of an amendment to the present Agreement
which shall specify the terms and conditions of license and exploitation of the
new patent. 5.4 Any Improvement made to the Licensed Technology or Product made
solely by or on behalf of the Licensee and all Results thereof shall be owned by
the Licensee. 5.5 Each Party shall obtain the signature of its inventors on any
document required for said patent filings. ARTICLE 6 – REGISTRATION OF THE
PRODUCTS The Licensee shall file in its own name and/or in the name of its
sub-licensee(s), at its own cost or at said sub-licensee(s)’ cost, and in
accordance with the regulation in force, country by country, the files for AMM
or NDA or Homologation of the Product. The Licensee and/or its sub-licensee(s)
shall be the owners of said AMMs or NDA or Homologation of the Product. dépôt
d’une telle demande de brevet en son propre nom et à ses frais. Les brevets en
propriété conjointe résultant des Améliorations cofinancées par les Parties ou
auxquelles elles auront participé conjointement entreront automatiquement dans
le champ d’application du présent Contrat. Cette contribution devra être
formellement constatée par la conclusion d’un avenant au présent Contrat qui
devra préciser les modalités et conditions de la licence et de l’exploitation du
nouveau brevet. 5.4 Toute Amélioration de la Technologie Licenciée ou du Produit
exclusivement réalisée par le Licencié ou pour son compte, ainsi que l’ensemble
des Résultats y afférents, appartiendront au Licencié. 5.5 Chacune des Parties
devra obtenir la signature de ses inventeurs sur chacun des documents
nécessaires auxdits dépôts de demandes de brevet. ARTICLE 6 – INSCRIPTION DES
PRODUITS Le Licencié devra déposer en son propre nom et/ou au nom de son/ses
sous-Licencié(s), à ses propres frais ou à ceux dudit/desdits sous- Licencié(s),
conformément à la réglementation en vigueur, pays par pays, les dossiers de
demande d’AMM, de NDA ou d’Homologation du Produit. Le Licencié et/ou son/ses
sous-Licencié(s) sera(ont) le(s) titulaire(s) desdites AMM, NDA ou Homologation
du Produit. La fabrication et l’Exploitation des Produits se fera sous la
responsabilité pleine et entière et sous le contrôle complet et absolu du
Licencié. ARTICLE 7 - COMMERCIALISATION 7.1 Le Licencié devra déployer des
efforts raisonnables d’un point de vuePage 14 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000015.jpg]

Manufacture and Exploitation of Products shall occur under the absolute and full
responsibility, control and liability of the Licensee. ARTICLE 7 -
COMMERCIALIZATION 7.1 The Licensee shall use commercially reasonable efforts to
Exploit a Product. 7.2 The Licensee shall be solely responsible for the
manufacture of the Products, and for its policy of promotion, distribution and
commercialization of the Products. The Licensee must obtain AP-HP's prior
agreement to any promotional use of its name, its trademarks or any other
distinctive sign of AP-HP, in accordance with the conditions set out in Article
23 below. This Agreement does not transfer or convey rights of either Party’s
trade names or trademarks to the other Party. As a result, any written or verbal
citation of the trade names and/or trademarks of one or the other of the Parties
in any type of public communications, activities or events whatsoever, and
particularly in any activity likely to be considered as having a direct or
indirect promotional nature will remain, in any given case, subject to the prior
express written authorization of the cited Party. 7.3 The Licensee guarantees
compliance with this Article 7 and shall ensure, in this context, that the
provisions of the present commercial pour Exploiter chaque Produit. 7.2 Le
Licencié sera exclusivement responsable de la fabrication des Produits et de sa
politique de promotion, de distribution et de commercialisation des Produits. Le
Licencié doit obtenir l’accord préalable de l’AP-HP pour tout usage publicitaire
de son nom, de ses marques ou de tous autres signes distinctifs de l’AP-HP,
conformément aux conditions prévues à l’Article 23 ci-dessous. Le présent
Contrat n’opère aucun transfert ou transmission des droits des noms commerciaux
ou des marques de l’une des Parties au profit de l’autre Partie. Par conséquent,
toute mention écrite ou orale des noms commerciaux et/ou des marques de l’une ou
l’autre des Parties dans le cadre de tous types de communications, d’activités
ou d’évènements publics quels qu’ils soient, et notamment dans le cadre de
toutes activités susceptibles d’être considérées comme présentant un caractère
publicitaire direct ou indirect, demeurera, dans tous les cas, soumise à
l’autorisation préalable écrite et expresse de la Partie citée. 7.3 Le Licencié
se porte fort du respect du présent Article 7 et devra veiller, à cet égard, à
ce que les stipulations du présent Article soient incorporées dans tous les
contrats de sous-licence qu’il pourra conclure. ARTICLE 8 –CONDITIONS
FINANCIÈRES 8.1 En contrepartie des droits relatifs à des licences concédées en
vertu du présent Contrat, le Licencié s’engage à : rembourser à l’AP-HP
l’ensemble des frais de propriété intellectuelle et de prototypage engagés avant
la date de signature du présent Contrat, Page 15 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000016.jpg]

Article are included in any sub-licensing agreements into which it enters.
ARTICLE 8 – FINANCIAL CONDITIONS 8.1 As consideration for the license rights
granted under the present Agreement, the Licensee undertakes to: reimburse AP-HP
for all the industrial property and prototyping costs incurred prior to the date
of the signature of the present Agreement which are approximately [ *** ] Euros
[ *** ] as set out in Article 8.2 of this Agreement, pay all taxes and annual
fees related to the Patents from the date of signature of the present Agreement
onwards, together with all other charges invoiced by the Initial Agency and/or
its representatives for activities approved by Licensee occurring after the date
of this Agreement, provide the funding required for the Exploitation of the
Products, and pay AP-HP royalties for Exploitation of the Products pursuant to
Article 8.4. 8.2 Industrial property The Licensee shall reimburse AP-HP for all
the sums incurred by the latter for the filing prior to the date of the
signature of the present Agreement, extension and maintenance of the Patents, in
France and Europe which are approximately [ *** ] Euros [ *** ]. qui s’élèvent à
environ [ *** ] euros comme indiqué à l’Article 8.2 du présent Contrat ; payer
l’ensemble des impôts et taxes et frais annuels liés aux Brevets à compter de la
date de signature du présent Contrat, ainsi que tous les autres frais facturés
par le Premier Cabinet de Conseil et/ou ses représentants au titre des
prestations approuvées par le Licencié et exécutées postérieurement à la date du
présent Contrat ; fournir le financement nécessaire à l’Exploitation des
Produits ; et payer à l’AP-HP les redevances d’Exploitation des Produits
conformément à l’Article 8.4. 8.2 Propriété industrielle Le Licencié devra
rembourser à l’AP-HP l’ensemble des sommes engagées par ce dernier au titre du
dépôt, antérieur à la date de signature du présent Contrat, du renouvellement et
du maintien en vigueur des Brevets, en France et en Europe, qui s’élèvent à
environ [ *** ] euros. L’AP-HP devra envoyer au Licencié une facture au titre
des frais engagés jusqu’à la signature du présent Contrat. Le Licencié devra
payer ces frais à l’AP-HP dès réception de la facture adressée par ce dernier
dans les trente (30) jours suivant la signature du présent Contrat. Toutes les
factures devront être adressées par l’AP-HP au Licencié par courriel aux
adresses suivantes, que ce dernier pourra, le cas échéant, mettre à jour par
écrit : ap@acertx.com 8.3 Sommes forfaitaires et frais de maintien en vigueur
Page 16 of 42 [ *** ] = Confidential material redacted and filed separately with
the Commission.

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000017.jpg]

AP-HP shall send to the Licensee a bill of the costs incurred up to the
signature of the present Agreement. Said costs shall be paid to AP-HP on receipt
of an invoice addressed by AP-HP to the Licensee within thirty (30) days of the
signature of the present Agreement. All invoices shall be submitted by AP-HP to
the Licensee via email to the following email addresses, which Licensee may
update from time to time in writing: ap@acertx.com 8.3 Lump sums and Maintenance
Fees As consideration for the exclusive rights granted under the present
Agreement, the Licensee undertakes to: pay an amount of [ *** ] Euros [ *** ]
exclusive of taxes to APHP within thirty (30) days of signature of the present
Agreement; provide the funding required for execution of the Development Plan
referenced in Appendix 1; pay an amount of [ *** ] Euros [ *** ] exclusive of
taxes to APHP on each of the 1st, 2nd and 3rd anniversary date of this
Agreement; and Therefore a potential total of [ *** ] Euros [ *** ] for lump sum
payments regarding the Patents is contemplated by this Section 8.3. The
above-mentioned sums are payable within thirty (30) days of notice of the
applicable step. En contrepartie des droits d’exclusivité accordés en vertu du
présent Contrat, le Licencié s’engage à : payer une somme de [ *** ] euros hors
taxes au profit de l’AP-HP dans les trente (30) jours suivant la signature du
présent Contrat ; fournir le financement nécessaire à la réalisation des Travaux
de Développement indiqués en Annexe 1 ; payer une somme de [ *** ] euros hors
taxes au profit de l’AP-HP à la date de chacun des 1er, 2ème et 3ème
anniversaires du présent Contrat ; et par conséquent, le paiement d’une somme
forfaitaire totale de [ *** ] euros relative aux Brevets est prévue par le
présent Article 8.3. Les sommes susmentionnées sont exigibles dans les trente
(30) jours suivant la notification de l’étape concernée. Toutes les factures
devront être adressées par l’AP-HP au Licencié par courriel aux adresses
suivantes, que ce dernier pourra, le cas échéant, mettre à jour par avis écrit :
ap@acertx.com En tout état de cause l’AP-HP conservera irrévocablement la
propriété de ces sommes une fois versées, sauf résiliation du présent Contrat
par le Licencié en cas de manquement au présent Contrat ou de fraude
scientifique de la part de l’AP-HP ou de non-respect de la législation ou de la
règlementation applicables par ce dernier. Page 17 of 42 [ *** ] = Confidential
material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000018.jpg]

All invoices shall be submitted by AP-HP to the Licensee via email to the
following email addresses, which Licensee may update from time to time in
writing: ap@acertx.com These sums when paid to AP-HP shall remain the property
of AP-HP in any case and definitively unless this Agreement is terminated by
Licensee for AP-HP’s breach of this Agreement, failure to comply with applicable
laws and regulations, or scientific misconduct. 8.4 Royalties (a) As additional
consideration for the rights granted under the present Agreement, the Licensee
undertakes to pay AP-HP a royalty based on the annual Net Sales by the Licensee
or any sub-licensee of any Product directed to vascular Ehlers-Danlos Syndrome
(“vEDS”). (b) For the avoidance of doubt and given the rarity of Kyphoscoliotic
Ehlers- Danlos, issued patents relating to the kEDS Patent shall not be included
for the purpose of determining a Valid Claim in the table reproduced in Appendix
3, but royalties on Net Sales in a country may include Net Sales potentially
attributable to kEDS. (c) This royalty is set to as the table reproduced in
Appendix 3 and article 8.4 Redevances (a) A titre de rémunération supplémentaire
des droits accordés en vertu du présent Contrat, le Licencié s’engage à payer à
l’AP-HP une redevance calculée sur les Ventes Nettes annuelles générées par le
Licencié ou tout sous-Licencié de tout Produit destiné [à traiter] le Syndrome
d’Ehlers-Danlos vasculaire (« vEDS »). (b) Afin de lever toute ambiguïté et
compte tenu de la rareté du Syndrome d’Ehlers-Danlos de type Cyphoscoliotique,
les brevets délivrés relatifs au Brevet cEDS ne sont pas pris en compte afin de
déterminer une Revendication Valable dans le tableau reproduit à l’Annexe 3,
mais les redevances sur les Ventes Nettes réalisées dans un pays peuvent
comprendre les Ventes Nettes potentiellement attribuables au Brevet cEDS. (c)
Cette redevance est calculée comme indiqué dans le tableau reproduit à l’Annexe
3 et à l’Article 8.5 : (d) Afin de lever toute ambiguïté, le calendrier de
paiement des redevances dues dans les pays où il existe une Revendication
Valable doit être mesuré sur les années indiquées à compter de la Date d'Entrée
en Vigueur, et non à compter de l'année durant laquelle une Revendication
Valable a été initialement délivrée. Les redevances seront exigibles pour tout
Produit, pays par pays, dans chaque pays du Territoire, à compter de la date de
Mise sur le Marché d’un Produit destiné à traiter le Syndrome d’Ehlers-Danlos
vasculaire. 8.5 En cas de survenance de l’un ou de plusieurs des trois
évènements suivants (un « Cas de Réduction des Redevances »), les redevances
Page 18 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000019.jpg]

8.5 (d) For the avoidance of doubt, the schedule of royalties in countries where
a Valid Claim exists shall be measured in years shown from the Effective Date,
and not from the year in which a Valid Claim first issues. Royalties shall be
due for any Product and on a country-by-country basis in each one of the
countries of the Territory, from the date of first Marketing of a Product
directed to vascular Ehlers- Danlos syndrome. 8.5 Upon occurrence of one or more
the following three events (a “Stepdown Event”), the following modifications of
the royalties will occur: a. At the date on which there is no longer Valid Claim
granted in such country, no further royalty will be due for this country b. The
date a third party obtain more than [ *** ] of the market (as measured by
prescriptions) for celiprolol used for indications related to vascular Ehlers-
Danlos Syndrome, the royalty will be reduced by [ *** ] in this country. c.
Until the latest expiration of any “market exclusivity” period conferred by the
obtainment of an Orphan designation, NDA, PUMA, or pursuant to the U.S. FDA
orphan drug designation as codified in 21 C.F. R. 316, the royalty will be
reduced by [ *** ] in such country. seront modifiées comme suit : a. A la date à
laquelle il n’existe plus de Revendication Valable acceptée dans un pays, aucune
autre redevance ne sera plus exigible pour ce pays. b. A la date à laquelle un
tiers obtient plus de [ *** ] des parts du marché (mesurées en fonction des
prescriptions médicales) du céliprolol utilisé [pour le traitement du Syndrome
d’Ehlers-Danlos vasculaire, les redevances seront réduites de [ *** ] pour ce
pays. c. A compter de la dernière expiration d’une période « d’exclusivité
commerciale » résultant de l’obtention d’une désignation de médicament orphelin,
d’une NDA, d’une PUMA (« Paediatric Use Marketing Authorization » – Autorisation
de mise sur le marché en vue d'un usage pédiatrique) ou d’une désignation de
médicament orphelin conférée par l’Agence américaine des produits alimentaires
et médicamenteux (US FDA – Food and Drug Administration) telle que prévue à la
partie 316 du titre 21 du Code des règlements fédéraux américain (Code of
federal regulations), les redevances seront réduites de [ *** ] pour ce pays.
8.6 Le Licencié sera seul responsable du paiement des redevances et de toutes
autres sommes dues à AP-HP en vertu des présentes, y compris sur le chiffre
d’affaires des sous-Licenciés. 8.7 Le paiement des droits, frais, redevances et
autres sommes susmentionnées devra être effectué comme suit : Un relevé des
Ventes Nettes de tout Produit ou de toute autre opération financière, au 31
décembre de chaque année, certifié exact par le Directeur Financier (« DF ») du
Licencié, devra être communiqué par le Licencié à l’AP-HP au plus tard le 31
mars de l’année suivante, [ *** ] = Confidential material redacted and filed
separately with the Commission. Page 19 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000020.jpg]

8.6 The Licensee shall be solely responsible for payment of the royalties and
any other sums due to AP-HP hereunder, including revenues from sub-licensees.
8.7 Payment of the rights, costs, royalties and other above-mentioned revenues
shall be performed as follows: Statement of the Net Sales of any Product or of
any other financial transaction, as of December 31 of each year and certified to
be true by the Chief Financial Officer (“CFO”) of the Licensee, shall be sent by
Licensee to AP-HP no later than March 31 of the following year, even in the
absence of sales or of transaction during the year in question. After acceptance
of this statement by APHP, the sums due for the year in question shall be paid
within forty-five (45) days of receipt of the invoices issued by AP-HP. All the
sums payable by the Licensee to AP-HP by virtue of the present Agreement must be
addressed to: Office de Transfert de Technologie et de Partenariats Industriels
Délégation Régionale à la Recherche Clinique Hôpital Saint-Louis – Bâtiment
Lugol - Porte 22 1, avenue Claude Vellefaux 75475 Paris Cedex 10 and paid, being
made out to “Monsieur Le Trésorier Payeur Général près l’AP-HP”, to the account
of the name of “Trésorerie même en l’absence de vente ou d’opération au cours de
l’année en question. Lorsque l’AP-HP aura approuvé ce relevé, les sommes
exigibles au titre de l’année en question devront être payées dans les
quarante-cinq (45) jours suivant la réception des factures émises par l’APHP. Le
paiement de toutes les sommes dues par le Licencié au profit d’AP-HP en vertu du
présent Contrat doit être effectué à l’adresse suivante : Office de Transfert de
Technologie et de Partenariats Industriels Délégation Régionale à la Recherche
Clinique Hôpital Saint-Louis – Bâtiment Lugol - Porte 22 1, avenue Claude
Vellefaux 75475 Paris Cedex 10 à l’attention de « Monsieur Le Trésorier Payeur
Général près l’AP-HP », sur le compte ouvert au nom de la « Trésorerie Générale
de l'Assistance Publique- Hôpitaux de Paris » auprès de la Banque de France sous
le numéro suivant : [ *** ] Toute somme non payée par le Licencié dans les
délais susmentionnés donnera lieu, par défaut, à des intérêts de retard calculés
prorata temporis selon les règles applicables aux Établissements Publics (soit,
à la date de signature, le taux d’intérêt légal en vigueur majoré de deux (2)
points). Le cas échéant, les sommes dues seront majorées des frais légaux et
notamment de la TVA au taux en vigueur. 8.8 Les sommes dues à l’AP-HP aux termes
du présent Article 8 devront être payées en euros par le Licencié. Si le
Licencié[ *** ] = Confidential material redacted and filed separately with the
Commission. Page 20 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000021.jpg]

Générale de l'Assistance Publique- Hôpitaux de Paris” at the Banque de France
with the account number: [ *** ] Any amount not paid by the Licensee within the
aforementioned timeframes will give rise to default interest calculated prorata
temporis according to the rules applicable to French Public Establishments
(namely, at the date of signature, the legal interest rate in force plus two (2)
points). If applicable, the amounts payable will be increased by the legal fees
and in particular the VAT at the rate in force. 8.8 The sums due to AP-HP under
the present Article 8 shall be paid by the Licensee in Euros. If the Licensee
makes Net Sales in a currency other than the Euro, the amount of the payment due
to AP-HP shall be calculated in these currencies and converted into Euros at the
average rate in force at the Banque de France over the last three months before
the closing date of the statement of annual accounts of the Licensee. 8.9 The
Licensee shall notify AP-HP of the occurrence of these Stepdown Events, without
delay after the day of their occurrence. The above-mentioned sums are payable
pursuant to Section 8.7. ARTICLE 9 – ACCOUNTING 9.1 The Licensee undertakes to
keep specific books of account, and to ensure that its Affiliates and their
sub-licensees do likewise, concerning the sums received for the Exploitation of
the Licensed Technology. The books of account shall contain all data required
for accurate evaluation of the commercial transactions performed to calculate
the sums due to APréalise des Ventes Nettes dans une devise autre que l’euro, le
montant du paiement dû à l’AP-HP devra être calculé dans cette devise et
converti en euros au taux de change moyen en vigueur déterminé par la Banque de
France sur les trois derniers mois précédant la date de clôture des comptes
annuels du Licencié. 8.9 Le Licencié devra aviser l’AP-HP de la survenance de
ces Cas de Réduction des Redevances, sans délai suivant le jour de leur
survenance. Les sommes susmentionnées sont payables en vertu de l’Article 8.7.
ARTICLE 9 – COMPTABILITE 9.1 Le Licencié s’engage à tenir, et à veiller à ce que
ses Affiliées et leurs souscessionnaires tiennent, des livres de comptes
spécifiques concernant les sommes perçues au titre de l’Exploitation de la
Technologie Licenciée. Les livres de comptes devront contenir toutes les données
nécessaires à l’évaluation des opérations commerciales exécutées aux fins de
calcul des sommes dues à l’APHP. 9.2 Ces états comptables spécifiques devront
être mis à la disposition de l’AP-HP chaque année sur demande écrite de l’APHP
au titre des trois (3) années suivant l’année civile à laquelle ils se
rapportent. Sur demande écrite de l’AP-HP, dans la limite d’une fois par an au
maximum, le Licencié autorisera un expert-comptable indépendant choisi par
l’AP-HP à auditer lesdits comptes afin de vérifier l’exactitude du calcul des
sommes dues à l’AP-HP. Les frais et honoraires de l’expert-comptable seront à la
charge de l’AP-HP, hormis en cas de différence supérieure ou égale à 5% entre le
calcul réalisé par l’expert-comptable des sommes dues à l’AP-HP et celles
déclarées par le Licencié. Dans ce dernier[ *** ] = Confidential material
redacted and filed separately with the Commission. Page 21 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000022.jpg]

HP. 9.2 These specific accounting statements shall be made available to AP-HP
each year pursuant to AP-HP’s written request for the three (3) following years
after the calendar year to which they relate. On written request by AP-HP, but
limited to once a year at the most, the Licensee shall authorize an independent
certified public accountant chosen by AP-HP to audit said accounting statements
with a view to checking the accuracy of the calculation of the sums due to
AP-HP. The accountant's costs and fees shall be borne by AP-HP, except when
calculation by this accountant of the sums due to AP-HP differs by 5% or more
from that stated by the Licensee. In the latter case, the Licensee shall bear
all the costs and fees incurred by the audit. Said accountant shall proceed to
auditing in compliance with the provisions of the present Article 9. The
appointed accountant shall be sworn to professional confidentiality. 9.3 The
provisions of the present Article 9 shall remain in force throughout the term of
the present Agreement and for three (3) years after its expiration or
termination. ARTICLE 10 – INDUSTRIAL PROPERTY 10.1 Throughout the term of the
present Agreement, the Licensee shall be responsible for managing files and
bearing costs related to the procedures for filing applications, grant,
examination, extension, maintenance in force and defense of the Patents in the
country in which they are filed or granted, throughout cas, le Licencié
supportera la totalité des frais et honoraires exposés dans le cadre de cet
audit. L’expert-comptable procédera à l’audit dans le respect des stipulations
du présent Article 9. L’expertcomptable désigné devra être assermenté et tenu au
secret professionnel 9.3 Les stipulations du présent Article 9 demeureront en
vigueur pendant toute la durée du présent Contrat et pendant un délai
supplémentaire de trois (3) ans suivant l’expiration ou la résiliation des
présentes. ARTICLE 10 – PROPRIÉTÉ INDUSTRIELLE 10.1 Pendant toute la durée du
présent Contrat, le Licencié sera responsable de la gestion des dossier et
supportera les coûts afférents aux procédures de dépôt des demandes
d’enregistrement, de délivrance, d’examen, de renouvellement, de maintien en
vigueur et de défense des Brevets dans les pays où ils sont déposés ou délivrés,
pendant toute la durée du présent Contrat, par l’intermédiaire du cabinet de
conseil en propriété industrielle initialement désigné par l’AP-HP pour procéder
au dépôt des Brevets à la date de mise en oeuvre du présent Contrat, ci-après
désigné le « Premier Cabinet de Conseil ». 10.2 Le Premier Cabinet de Conseil,
ainsi que les représentants étrangers du Premier Cabinet de Conseil, pourront
être remplacés à l’entière discrétion du Licencié et à ses frais après avoir
obtenu l’accord de l’AP-HP, cet accord ne devant pas être déraisonnablement
refusé, soumis à condition ou retardé. A défaut de réponse de l’AP-HP dans un
délai de trente (30) jours suivant la réception de la notification, l’AP-HP
(pour son compte et pour le compte des copropriétaires) sera réputé avoir
approuvé le remplacement. Toutefois, préalablement à tout remplacement, le
Premier Cabinet de Conseil, conformément aux directives écrites du Licencié,
devra veiller à la Page 22 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000023.jpg]

the term of the present Agreement via the patent attorney agency initially
appointed by AP-HP to file the Patents at the date of implementation of the
present Agreement and hereinafter referred to as the “Initial Agency”. 10.2 The
Initial Agency and any foreign representatives of the Initial Agency may be
replaced at the Licensee’s sole discretion and at its own cost after obtaining
the consent of AP-HP which shall not be unreasonably withheld, conditioned or
delayed. Should AP-HP fail to respond within thirty (30) days of receipt of the
notification, AP-HP (on behalf of itself and the co-owners) shall be deemed to
have approved the replacement. However, prior to any replacement, the Initial
Agency, pursuant to Licensee’s written instructions, shall ensure the
coordination of the examination and of the follow-up of the procedures in all
the countries in which the Patents have been subjected to filing. 10.3 The
Licensee undertakes to put AP-HP in copy of any writing of the state of progress
of all procedures relating to the Patents and shall require its correspondents
to send a systematic copy of any document relating to the Patents to the Initial
Agency. 10.4 After entry into force of the present Agreement, the Initial Agency
and/or its foreign representatives in charge of the Patents shall charge the
Licensee directly for the industrial property costs related to the Patents for
legal services requested by Licensee. coordination de l’examen et du suivi des
procédures dans tous les pays où les Brevets ont fait l’objet d’un dépôt. 10.3
Le Licencié s’engage à mettre l’AP-HP en copie de tous les écrits relatifs à
l’état d’avancement de toutes les procédures relatives aux Brevets et devra
demander à ses correspondants d’adresser systématiquement au Premier Cabinet de
Conseil une copie de tous les documents relatifs aux Brevets. 10.4 A compter de
l’entrée en vigueur du présent Contrat, le Premier Cabinet de Conseil et/ou ses
représentants étrangers responsables des Brevets devra(ont) facturer directement
au Licencié les frais de propriété industrielle concernant les Brevets au titre
des prestations de services juridiques demandées par le Licencié. 10.5 Si le
Licencié ne souhaite pas poursuivre les procédures de dépôt des demandes
d’enregistrement, de renouvellement, de délivrance, de maintien de vigueur ou de
défense d’un ou de plusieurs Brevets dans un pays donné, il en informera l’AP-HP
via un service de messagerie international avec un préavis d’au moins deux (2)
mois avant la date d’échéance correspondante (en ce compris toute prorogation de
délai possible) de sorte que l’AP-HP puisse, s’il le souhaite, poursuivre à ses
propres frais les procédures de dépôt des demandes de renouvellement, de
délivrance ou de maintien de vigueur et de défense des Brevets dans le pays en
question, en France ou à l’étranger. Si le Licencié refuse de poursuivre une
quelconque demande d’enregistrement, le Licencié n’aura alors plus aucun droit
d’exploitation sur ces Brevets dans les pays en question, et n’aura droit à
aucun remboursement de frais de propriété industrielle déjà exposés au titre de
ces Brevets. Toute modification du territoire devra être déterminée par l’AP-HP
et le Licencié sous forme d’avenant au présent Page 23 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000024.jpg]

10.5 If the Licensee does not wish to pursue the procedures for filing,
extension, grant, maintenance in force or defense of the one or more of the
Patents in a given country, it will so inform AP-HP by global courier requested
at least two (2) months before the associated due date (including any available
extensions of time) so that AP-HP can, if it so wishes, pursue the procedures
for extension, grant or maintenance in force and defense of the Patents at its
own cost, in this country, in France or abroad. If Licensee declines to pursue
any application, then Licensee shall no longer have any right to exploit such
applicable Patents in the countries in question, and shall not be entitled to
any reimbursement of industrial property costs already incurred with respect to
said Patents. An amendment to the territory will be established between AP-HP
and the Licensee as modification to the present Agreement. ARTICLE 11 –
INFRINGEMENT AP-HP and the Licensee shall promptly inform each other of: (a) any
act of infringement of the Patents by a third party; or (b) allegations that the
Products infringe the rights of any third party patents. Licensee shall have the
sole right to enforce all Patents against any threatened, alleged or actual
infringement. AP-HP shall cooperate (and cause its employees and agents to
cooperate) (including joining or being named as a necessary party thereto) in
any infringement enforcement and defence litigation conducted by Licensee in its
sole discretion. ARTICLE 12 – WARRANTY - Contrat. ARTICLE 11 – CONTREFAÇON
L’AP-HP et le Licencié devront s’informer mutuellement sans délai de (a) tout
acte de contrefaçon des Brevets commis par un tiers et (b) de toute allégation
selon laquelle les Produits enfreindraient les droits de tiers relatifs à leurs
brevets. Le Licencié est seul habilité à faire faire valoir l’ensemble des
Brevets en cas de contrefaçon potentielle, alléguée ou constatée. L’AP-HP devra
collaborer (et faire en sorte que ses salariés et mandataires collaborent) (y
compris en qualité d’intervenant (necessary party) volontaire ou forcé) à toute
action en contrefaçon ou procédure contentieuse de défense engagée par le
Licencié à son entière discrétion. ARTICLE 12 – GARANTIE - INDEMNISATION 12.1
L’AP-HP déclare et garantit au Licencié qu’elle détient la totalité des droits
sur la Technologie Licenciée et sur les inventions protégées par les Brevets.
12.2 L’AP-HP déclare et garantit au Licencié qu’elle est pleinement habilitée à
lui concéder les droits concédés en vertu du présent Contrat, et que la
conclusion et l’exécution du présent Contrat n’entraineront la violation d’aucun
contrat auquel elle est partie, ni d’aucune obligation à laquelle elle est
tenue, ni aucun manquement à ceux-ci. 12.3 Aucune des stipulations du présent
Contrat ne peut être interprétée comme constituant : - une garantie de la part
de l’AP-HP des Inventeurs concernant la délivrance, la validité ou le périmètre
de l’un quelconque des Brevets dans tout pays du Territoire, - une garantie de
l’absence de contrefaçon, actuelle ou future, des brevets de tiers ou de tous
autres droits de Page 24 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000025.jpg]

INDEMNIFICATION 12.1 AP-HP each state and warrant to the Licensee that it owns
all rights in and to the Licensed Technology and the inventions covered by the
Patents. 12.2 AP-HP each state and warrant to the Licensee that it is fully
authorized to grant to it rights granted by the present Agreement and that
entering into and performing this Agreement shall not cause a breach or default
in any other agreement or obligation to which it is a party. 12.3 Nothing in the
present Agreement shall be construed as: - constituting a warranty from AP-HP or
the Inventors as to the grant, validity or scope of any of the Patents any
country in the Territory, - constituting a warranty of the absence of current or
future infringement of third party patents or of any other third party
intellectual property rights, - constituting a warranty of the innocuousness,
performance or fitness of the Licensed Technology for a given purpose. No other
warranty, of any kind whatsoever, express or implied, is granted by AP-HP to the
Licensee. The Licensee, its Affiliates and its sublicensees shall bear sole
responsibility for the possible hazards, risks and perils concerning performance
of the present Agreement and of its sub-licensees and the potential legal flaws
in one or more of the Patents. propriété intellectuelle de tiers, - une garantie
de l’innocuité, de l’efficacité ou de l’adéquation de la Technologie Licenciée à
un usage particulier. Aucune autre garantie de quelque nature que ce soit,
expresse ou tacite, n’est accordée par les l’AP-HP au profit du Licencié. Le
Licencié, ses Affiliées et sous- Licenciés seront les responsables exclusifs au
titre des éventuels dangers, risques et périls relatifs à l’exécution du présent
Contrat et des sous-licences y afférentes ainsi qu’en cas d'éventuels vices
juridiques affectant un ou plusieurs des Brevets. En cas de rejet ou
d’annulation d’un ou plusieurs Brevets, d’invention dépendante de ces Brevets
et/ou de tout Savoir-Faire portant sur un brevet dominant antérieur, l’AP-HP ne
sera pas tenue de restituer les sommes déjà versées par le Licencié, ni de
réduire le montant des sommes dues jusqu’à la date du prononcé d’une décision de
justice définitive, ni de verser d’éventuels dommages-intérêts au Licencié, à
ses Affiliées et/ou sous- Licenciés en réparation du préjudice causé par ce
rejet, cette annulation ou cette dépendance. 12.4 Le Licencié, ses Affiliées et
leurs sous- Licenciés devront indemniser l’AP-HP et les membres de son personnel
au titre de toutes procédures qui pourraient être engagées à leur encontre en
raison de dommages corporels ou de dommages matériels résultant de la possession
et de l’utilisation de la Technologie Licenciée et de l’Exploitation du Produit
par le Licencié, ses Affiliées ou leurs sous- Licenciés, hormis dans la mesure
où ces procédures sont fondées sur des allégations de faute intentionnelle, de
fraude scientifique, de négligence, de nonPage 25 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000026.jpg]

In the event of rejection, cancellation of one or more Patents, dependence of
said Patents on dominating prior patent, AP-HP shall not be obliged to return
sums already paid by the Licensee or to reduce the amount of the sums due until
such time as a final judicial decision is made or to pay any potential damages
to the Licensee, its Affiliates and/or its sub-licensees in compensation for the
prejudice caused by said rejection, cancellation or dependence. 12.4 The
Licensee, its Affiliates and their sublicensees shall indemnify AP-HP and the
members of its staff against any proceedings which might be brought against them
by reason of personal injury or material damage resulting from possession and
use of the Licensed Technology and Exploitation of the Product by the Licensee,
its Affiliates or their sub-licensees except to the extent that such proceedings
allege the wilful misconduct, scientific misconduct, negligence, failure to
comply with applicable laws or regulations, or breach of this Agreement, in
which case AP-HP shall indemnify and hold Licensee harmless. 12.5 The Licensee
shall ensure that it has adequate insurance to cover reasonable risks given the
nature of its business. 12.6 The Licensee shall be solely and fully liable for
any breach or fault committed by itself towards a sub-licensee, without
possibility of calling AP-HP in warranty in this respect unless AP-HP has
contributed to such liability in which case AP-HP shall be liable for its
contribution to such liability. respect de la législation ou de la
réglementation ou de violation du présent Contrat, auquel cas l’AP-HP devra
indemniser et garantir le Licencié. 12.5 Le Licencié devra veiller à disposer
des assurances qui conviennent pour couvrir les risques raisonnables liés à la
nature de ses activités. 12.6 Le Licencié sera tenu exclusivement et pleinement
responsable en cas de violation ou de faute qu’il commettrait vis-à-vis d’un
sous-Licencié, sans possibilité d’appeler l’AP-HP en garantie à moins que
l’AP-HP n’ait contribué au fait générateur donnant lieu à cette responsabilité,
auquel cas l’AP-HP sera responsable de sa contribution audit dommage. 12.7 Le
Licencié devra indemniser l’AP-HP au titre de toutes procédures engagées à
l’encontre de ce dernier sur le fondement d’une faute commise par le Licencié,
ses Affiliées ou leurs sous-Licenciés en l’absence de toute participation active
ou par fourniture de moyens de l’AP-HP à la commission de l’infraction ou à la
réalisation du dommage fondant la décision de justice, dès lors que l’AP-HP aura
pleinement respecté les stipulations du présent Contrat et l’ensemble de la
législation et de la réglementation applicables. Le Licencié se porte fort de la
ratification et du respect par ses Affiliées et/ou sous- Licenciés des
stipulations des Articles 12.4 et 12.6 du présent Contrat. 12.8 Le Licencié
garantit à l’AP-HP qu’il paiera toutes les sommes non contestées dues au titre
des opérations commerciales, des contrats de cession de droits ou de
sous-licence. Le Licencié assumera seul la responsabilité de toutes actions
engagées à l’encontre de son sous-Licencié fondées sur une demande de
recouvrement des sommes dues au Licencié et assujetties Page 26 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000027.jpg]

12.7 The Licensee shall indemnify AP-HP against any proceedings instituted
against the latter on the basis of a fault committed by the Licensee, its
Affiliates or their sublicensees in the absence of AP-HP active or contributory
involvement in the performance of the infraction or damage on which the court's
decision is grounded, and so long as AP-HP has remained in full compliance with
the terms of this Agreement and all applicable laws and regulations. The
Licensee is guaranteeing the ratification of and compliance with the provisions
of Articles 12.4 and 12.6 of the present Agreement by its Affiliates and/or its
sub-licensees. 12.8 The Licensee warrants to AP-HP that it shall pay all
undisputed sums due for commercial transactions, rights transfer or sub-license
agreements. The Licensee shall be solely responsible for the actions brought
against its sub-licensee asserting a claim to recover the sums due to the
Licensee and subject to the financial conditions set out in Article 8 and 9 of
the present agreement in favour of AP-HP. 12.9 Notwithstanding the provisions of
this Article 12, Licensee shall have no liability for actions alleging
scientific misconduct by AP-HP or the Inventors. ARTICLE 13 – CONFIDENTIALITY
13.1 Each Party agrees to maintain confidential aux conditions financières
prévues aux Articles 8 et 9 du présent Contrat en faveur de l’AP-HP. 12.9
Nonobstant les stipulations du présent Article 12, le Licencié n’encourra aucune
responsabilité en cas d’actions fondées sur des allégations de fraude
scientifique à l’encontre de l’AP-HP ou des Inventeurs. ARTICLE 13 –
CONFIDENTIALITÉ 13.1 Chacune des Parties s’engage à respecter le caractère
confidentiel et s’interdit de communiquer ou de divulguer à quiconque, sans
l’accord écrit préalable de l’autre Partie, les informations de toute nature
dont elle pourrait avoir connaissance dans le cadre de l’exécution du présent
Contrat et notamment toutes les informations confidentielles relatives aux
Travaux de Développement et/ou aux Améliorations qu’elle pourrait recueillir en
vertu des présentes (ci-après les « Informations Confidentielles »). 13.2 Les
Informations Confidentielles ne comprennent pas les informations qui : -
faisaient partie du domaine public à la date de leur communication ou ont été
par la suite mises à la disposition du public par un tiers de bonne foi, ou -
étaient déjà connues de la Partie réceptrice à la date d’entrée en vigueur des
présentes, à moins que lesdites Informations n’aient été reçues de l’une des
Parties aux présentes, - doivent être divulguée en vertu d’une ordonnance
judiciaire, ou - ont été reçues de la part d’un tiers autorisé à divulguer
lesdites Informations Confidentielles. 13.3 Pendant la durée du présent Contrat,
les Page 27 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000028.jpg]

and not to communicate or disclose to anyone without the prior written agreement
of the other Party the information of any kind of which it might be informed
during the performance of the present Agreement and in particular all
confidential information relating to the Development Work and/or the
Improvements it might receive hereunder (hereinafter referred to as
“Confidential Information”). 13.2 Confidential Information shall not include
information which: - was part of the public domain at the date of its
communication or was made available to the public by a third party in good faith
subsequently, or - was already known to the receiving Party at the date of entry
into force hereof, unless said Information had been received from one of the
Parties hereto, - is required to be disclosed by a judicial order, or - was
received from a third party with the right to disclose said Confidential
Information. 13.3 Throughout the term of this Agreement, both Parties undertake
to maintain the confidentiality of the Licensed Technology, the Results and
analysis of the Development Work, on the understanding however that transmission
of certain items of this Confidential Information in the three following
circumstances shall not be considered as a breach, by a Party, of its
undertaking of confidentiality: - if transmission of the Confidential
Information to the competent public authorities is required for the obtainment
of the Homologation of the Licensed Technology by the Parties s’engagent à
préserver la confidentialité de la Technologie Licenciée, des Résultats et des
analyses des Travaux de Développement, étant entendu, toutefois, que la
transmission de certains éléments de ces Informations dans les trois cas
suivants n’est pas considérée comme une violation de son engagement de
confidentialité par une Partie : - la transmission des Informations aux
autorités publiques compétentes est nécessaire pour l’obtention de
l’Homologation de la Technologie Licenciée par le Licencié - les Informations
sont divulguées avec l’accord écrit préalable de la Partie divulgatrice - les
Informations sont contenues dans un nouveau dépôt de demande de brevet comme
convenu à l’Article 5 du présent Contrat. En tout état de cause, il incombe à la
Partie réceptrice de démontrer que l’information ne constitue pas une
Information Confidentielle. 13.4 Chaque Partie s’engage à ne pas déposer de
demande de brevet ou autres titres de propriété industrielle comportant des
Informations Confidentielles de l’autre Partie sans avoir obtenu l’accord écrit
préalable de cette dernière, et en particulier s’agissant des stipulations de
l’Article 5 du présent Contrat, cet accord ne devra pas être refusé
déraisonnablement. 13.5 Le Licencié sera autorisé à divulguer les Informations
Confidentielles à des tiers (y compris ses sociétés Affiliées et ses sous-
Licenciés), dans la mesure où la divulgation de ces Informations Confidentielles
est utile ou nécessaire au Licencié pour le développement ou Page 28 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000029.jpg]

Licensee - if the Confidential Information is disclosed with the prior, written
approval of the disclosing Party - if the Confidential Information is contained
within a new filing of a patent application as agreed in Article 5 of the
present Agreement. In any case, the onus is on the receiving Party to prove that
the information is not Confidential Information. 13.4 Each Party undertakes not
to file a patent application or other industrial property titles featuring the
other Party's Confidential Information without having obtained the latter's
prior written approval and in particular with respect to the provisions of
Article 5 of the present Agreement, such approval not to be unreasonably
withheld. 13.5 The Licensee shall have the right to disclose the Confidential
Information to third parties (including its Affiliated companies and its
sub-licensees), in as much as disclosure of this Confidential Information is
useful or necessary for the Licensee to research, develop or Exploit the
Licensed Technology granted hereunder, as long as the third party to which this
Confidential Information is transmitted is bound by a similar duty of
confidentiality as that set out above. 13.6 The Parties undertake to take all
reasonably required measures to satisfy their obligations under the present
Article 13. 13.7 The present duty of confidentiality shall l’Exploitation de la
Technologie Licenciée accordée en vertu des présentes ou pour effectuer des
recherches sur celleci, sous réserve que le tiers auquel ces Informations
Confidentielles sont transmises soit tenu par une obligation de confidentialité
similaire à celle prévue cidessus. 13.6 Les Parties s’engagent à adopter toutes
les mesures raisonnablement nécessaires pour satisfaire à leurs obligations aux
termes du présent Article 13. 13.7 La présente obligation de confidentialité
s’appliquera aussi longtemps que l’Information Confidentielle n’est pas
manifestement tombée dans le domaine public pendant la durée du présent Contrat
et pendant un délai de cinq (5) ans à compter de son expiration ou de sa
résiliation, quel qu’en soit le motif. 13.8 Les administrateurs, mandataires
sociaux, salariés, représentants et consultants du Licencié sont soumis aux
obligations découlant du présent Article 13. Chaque Partie s’engage à limiter la
divulgation des Informations Confidentielles reçues de l’autre Partie aux seuls
membres de son personnel participant à l’exécution du présent Contrat. 13.9 Les
stipulations du présent Article ne s’opposent pas : - à l’obligation faite aux
chercheurs de chacune des Parties au présent Contrat de soumettre un rapport
d’activité à leur organisme de contrôle, cette communication ne constitue pas
une divulgation au sens de la législation en matière de propriété industrielle ;
- aux examens oraux des chercheurs dont l’activité scientifique est liée à
l’objet du présent Contrat ; lesdits examens devront être réalisés dans des
conditions garantissant la confidentialité des Résultats et des informations
soumises Page 29 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000030.jpg]

hold as long as the Confidential Information is not manifestly in the public
domain during the term of the present Agreement and for five (5) years following
its expiration or termination for whatever reason. 13.8 The administrateurs [«
directors »], mandataires sociaux [« corporate officers »], employees, agents
and consultants of the Licensee shall be subject to the obligations under the
present Article 13. Each Party undertakes to limit the disclosure of the
Confidential Information received from the other Party to the sole members of
its staff involved in the performance of the present Agreement. 13.9 The
provisions of the present Article shall not preclude: - the obligation placed on
the researchers of each of the Parties to the present Agreement to submit an
activity report to their supervisory body; this communication shall not
constitute a disclosure as defined in the legislation on industrial property, -
viva voce examinations of researchers whose scientific activity is related to
the subject matter of the present Agreement; said examinations shall be
conducted under circumstances guaranteeing the confidentiality of the Results
and information under the confidentiality duties no less stringent that those
set forth in Article 13.1 of the present Agreement. 13.10 It is understood that
the present Agreement shall not constitute a derogation to the exclusive
ownership of each one of the Parties on its names and trademarks. As a result,
any written or verbal citation of the names and/or trademarks of one of the
Parties in any public communications, activities or events whatsoever, and
particularly in any activity likely to be considered as having a direct or
indirect promotional nature will remain, in any aux obligations de
confidentialité et non moins strictes que celles prévues à l’Article 13.1 du
présent Contrat. 13.10 Il est entendu que le présent Contrat ne constitue par
une dérogation à la propriété exclusive de chacune des Parties de ses noms et
ses marques de commerce. En conséquence, toute mention écrite ou orale des noms
et/ou marques de commerce de l’une des Parties dans le cadre de toutes
communications publiques, activités ou évènements quelconques, et notamment dans
le cadre de toute activité susceptible d’être considérée comme ayant un
caractère publicitaire direct ou indirect, demeurera, en tout état de cause,
soumise à l’autorisation préalable expresse de la Partie citée. ARTICLE 14 –
ACQUISITION DE PRODUITS PAR L’AP-HP À titre de contrepartie partielle de la
licence concédée au profit du Licencié, il est convenu que si l’AP-HP souhaite
acquérir des Produits uniquement à des fins d’utilisation commerciale, et non à
des fins de revente, les conditions tarifaires suivantes s’appliqueront : il est
expressément convenu que le prix proposé par le Licencié à l’AP-HP pour
l’acquisition d’un Produit ne sera pas supérieur au prix proposé par le Licencié
à tout acquéreur d’un Produit à des conditions similaires (par exemple, en
termes de quantité), en ce compris les rabais, le cas échéant. ARTICLE 15 –
DUREE DU CONTRAT Le présent Contrat entrera en vigueur le 19 Septembre 2018. Il
demeurera en vigueur, à moins qu’il ne fasse l’objet d’une résiliation anticipée
conformément aux termes et conditions des présentes, jusqu’à la survenance du
dernier des trois évènements suivants (qui peuvent se cumuler) : 1- expiration
ou annulation de la dernière Revendication Valable dans un Page 30 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000031.jpg]

given case, subjected to the prior express authorization of the cited Party.
ARTICLE 14 – ACQUISITION OF PRODUCTS BY AP-HP As partial consideration for the
license granted to the Licensee, it is agreed that if AP-HP wishes to acquire
the Product for commercial use only, and not for resale, the following pricing
conditions shall apply: it is expressly agreed that the price offered by the
Licensee for acquisition of Product by AP-HP shall be no higher than the price
that is offered by the Licensee to any purchaser of Product on similar terms
(for example, quantity), including discounts, if applicable. ARTICLE 15 – TERM
The present Agreement shall come into force on the September 19th, 2018 It shall
continue in force unless terminated earlier in accordance with the terms and
conditions hereof, until the last to occur of the following three events which
may be combined: 1- expiration or invalidation of the last Valid Claim in any
country, 2- expiration of the Supplementary Protection Certificates granted to
the Product, or 3- expiration of the “market exclusivity” period conferred by
the obtainment of an AMM orpheline [« orphan Marketing Authorization »], a PUMA
[« Paediatric Use Marketing Authorization »], or U.S. FDA orphan drug
designation as codified in 21 C.F. R. 316. pays quelconque, 2- expiration du
Certificat Complémentaire de Protection accordée au Produit, ou 3- expiration de
la période « d’exclusivité commerciale » conférée par l’obtention d’une AMM d’un
médicament orphelin [« Autorisation de Mise sur le Marché d’un médicament
orphelin »], d’une PUMA [« Paediatric Use Marketing Authorization » –
Autorisation de mise sur le marché en vue d'un usage pédiatrique], ou d’une
désignation de médicament orphelin conférée par l’Agence américaine des produits
alimentaires et médicamenteux (US FDA – Food and Drug Administration) telle que
prévue à la partie 316 du titre 21 du Code des règlements fédéraux américain
(Code of federal regulations). et pendant un délai de quinze (15) ans à compter
de la Mise sur le Marché dans un quelconque pays du Territoire dans lequel il
n’existe pas de Revendication Valable. Passé ce délai, la licence concédée en
vertu de l’Article 2.1 du présent Contrat sera résiliée. Le présent Contrat
pourra ensuite être renouvelé par voie d’avenant si les Parties en conviennent
d’un commun accord par écrit. Les stipulations ci-dessous demeureront en vigueur
après l’expiration ou la résiliation du présent Contrat selon les modalités
suivantes : les stipulations liées au droit de propriété sur les Résultats
demeureront en vigueur après la résiliation ou l’expiration du présent Contrat,
l’Article 9 demeurera en vigueur pendant un délai de trois (3) ans Page 31 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000032.jpg]

and for a period of fifteen (15) years after the Marketing for any countries of
the Territory in which there is no Valid Claim. Thereafter, the license granted
under this Article 2.1 of this Agreement will be terminated. This Agreement may
then be renewed through amendment if mutually agreed by the Parties in writing.
The following provisions shall survive expiration or termination of the present
Agreement as follows: the provisions related to the ownership of the Results
shall remain in force and survive termination or expiration of this Agreement,
Article 9 shall remain in force for three (3) years in compliance with the
period provided for in said article, the provisions of Articles 1, 2, 3, 11, 12,
13 and 24 shall survive termination or expiration of this Agreement. ARTICLE 16
– TERMINATION OF THE AGREEMENT 16.1 The present Agreement may be terminated by
right by AP-HP in the following event: The Licensee is unable to make
conformément aux délais prévus par ledit article, les stipulations des Articles
1, 2, 3, 11, 12, 13 et 24 demeureront en vigueur après la résiliation ou
l’expiration du présent Contrat. ARTICLE 16 – RESILIATION DU CONTRAT 16.1 Le
présent Contrat sera résilié de plein droit à l’initiative de l’AP-HP dans le
cas suivant : Le Licencié n’est pas en mesure d’effectuer les paiements exigés
aux termes des présentes et ne parvient pas à y remédier dans les soixante (60)
jours suivant la réception de la notification écrite adressée par APHP. 16.2 Le
présent Contrat sera résilié en cas d’arrêt du développement clinique par le
Licencié ou de retrait de l’autorisation de mise sur le marché par les autorités
sanitaires ou de régulation dans tous les pays du Territoire. 16.3 Le présent
Contrat sera résilié en cas de cessation d’activité du Licencié ou de procédure
de liquidation judiciaire à son encontre, sous réserves des dispositions de
l’Article L. 622-13 du Code du commerce ou de dispositions législatives
américaines analogues. 16.4 Le Licencié peut résilier le présent Contrat, à son
entière discrétion, moyennant un préavis écrit de trente (30) jours adressé à
l’AP-HP. 16.5 En cas de : (a) résiliation du présent Contrat par le Licencié, ou
(b) par l’APHP pour un manquement auquel le Licencié n’a pas remédié, le
Licencié s’engage à ne plus utiliser les Brevets et/ou à ce que les Brevets ne
soient plus utilisés ainsi qu’à transférer Page 32 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000033.jpg]

the payments required under the terms and conditions hereof and fails to cure
within sixty (60) days after receipt of written notice by AP-HP. 16.2 The
present Agreement shall be terminated in case of termination of clinical
development by Licensee or withdrawal of marketing approval by the health or
regulatory authorities in all countries within the Territory. 16.3 The present
Agreement shall be terminated in case of cessation of business or procedure of
winding-up by court decision against the Licensee, subject to the provisions of
Article L. 622-13 of the Code du commerce [« French commercial code »] or
analogous U.S. laws. 16.4 The present Agreement may be terminated by Licensee in
its sole discretion upon thirty (30) days written notice to AP-HP. 16.5 In the
event of: (a) termination of the present Agreement by the Licensee, or (b)
termination by AP-HP for an uncured breach by the Licensee, the Licensee
undertakes to no longer use the Patents and/or to no longer have the Patents
used as well as to immediately hand over management of the Patents to AP-HP.
Termination pursuant to this Section shall be effective three (3) months after
written notification by AP-HP to Licensee of the allegations of material breach
by certified mail with return receipt requested unless Licensee cures such
alleged material breach within such three (3) month period. 16.6 Exercise of
this termination shall not release the terminated Party from any contractual
obligations until the time at which termination comes into effect. immédiatement
la gestion des Brevets à l’AP-HP. Une résiliation effectuée en vertu du présent
Article entrera en vigueur trois (3) mois après la notification écrite adressée
par l’AP-HP au Licencié par courrier recommandé avec accusé de réception au
titre d’un manquement contractuel important allégué, à moins que le Licencié n’y
remédie dans un délai de trois (3) mois. 16.6 L’exercice de ce droit de
résiliation par l’une des Parties ne libère pas l’autre Partie de ses
obligations contractuelles avant l’entrée en vigueur de la résiliation. La
résiliation ou l’expiration du présent Contrat n’entrainera pas la résiliation
ou l’expiration du Contrat sur l’Accès et l’Utilisation des Données Relatives
aux Essais Cliniques ou de tout contrat de sous-licence qui demeureront
pleinement en vigueur et produiront tous leurs effets entre l’AP-HP et chaque
sous-Licencié. 16.7 A compter de la résiliation du présent Contrat, à la demande
du Licencié ou de son(ses) sous-Licencié(s) existant(s) alors, l’AP-HP devra
octroyer une licence directe sur la Technologie Licenciée en faveur de ce(s)
sous-Licencié(s) dans les mêmes conditions que celles applicables au Licencié
dans le cadre de la Technologie Licenciée ; sous réserve que: (a)
ce(s)sous-Licencié(s) ai(en)t, à tous égards importants, respecté les conditions
applicables aux sous-Licenciés aux termes du présent Contrat et (b) ce(s)
sous-Licencié(s) n’ai(en)t pas provoqué un manquement ayant donné lieu à une
résiliation au titre d’un manquement contractuel important non corrigé par le
Licencié. ARTICLE 17 – INCESSIBILITÉ DU CONTRAT 17.1 Le présent Contrat lie les
Parties, leurs ayants droits et cessionnaires. Page 33 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000034.jpg]

Termination or expiration of this Agreement shall not cause termination or
expiration of the Agreement of Access and Use of Clinical Trial Data Agreement
or any sub-license agreement which will continue in full force and effect
between AP-HP and each sub-licensee. 16.7 Upon any termination of this
Agreement, at the request of the Licensee or its thenexisting sub-licensee(s),
AP-HP shall grant a direct license under the Licensed Technology to such
sub-licensee(s) on the same terms applicable to the Licensee in connection with
such Licensed Technology; provided, that: (a) such Sublicensee( s) has, in all
material respects, complied with the terms applicable to sublicensees under this
Agreement and (b) such sub-licensee(s) did not cause a breach that gave rise to
a termination for uncured material breach by the Licensee. ARTICLE 17 –
NON-ASSIGNABILITY OF THE AGREEMENT 17.1 The present Agreement shall be binding
on the Parties, their successors and assignees. 17.2 Except in the case of the
merger with a third party or acquisition by a third party of all or
substantially all of Licensee’s assets or stock, in light of the intuitu
personae [“personal”] nature of the present Agreement between AP-HP and the
Licensee, the Licensee may not assign all or part of its rights and obligations
under the present Agreement to a third party without prior written agreement of
AP-HP. 17.3 It is already understood that any company to which the Licensee's
rights and 17.2 Exception faite d’une fusion avec un tiers ou d’une acquisition
par un tiers de la totalité ou de la quasi-totalité des actifs ou actions du
Licencié, compte tenu de la nature intuitu personae du présent Contrat conclu
entre l’AP-HP et le Licencié, le Licencié ne peut céder tout ou partie de ses
droits et obligations en vertu du présent Contrat au profit d’un tiers sans
l’accord écrit préalable de AP-HP. 17.3 Il est d’ores et déjà entendu que toute
société au profit de laquelle les droits et obligations du Licencié peuvent être
cédés, sera tenue aux mêmes obligations que le Licencié aux termes du présent
Contrat. A la demande écrite de l’une des Parties, un avenant au présent Contrat
conclu entre l’AP-HP et toute société au profit de laquelle les droits et
obligations du Licencié peuvent être cédés pourra être signé afin de stipuler le
changement d’identité du titulaire de la licence et de confirmer les obligations
respectives de chaque Partie impliquée conformément au présent Contrat. ARTICLE
18 – FORCE MAJEURE Chaque Partie est dispensée d’exécuter les obligations mises
à sa charge, n’est pas tenue responsable envers l’autre Partie et n’est pas
tenue de lui payer de dommages et intérêts lorsque son inexécution est due à un
cas de force majeure, comme cela est admis par la jurisprudence. ARTICLE 19 –
INDEPENDENCE DES COCONTRACTANTS – INTÉGRALITÉ DE L'ACCORD 19.1 Le présent
Contrat exprime l’intégralité des obligations des Parties quant à l’objet des
présentes. Le présent Contrat ne doit en aucun cas être interprété comme créant
une société de personnes ou une société de fait entre les Parties et chacune
d’entre elles est considérée comme un Page 34 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000035.jpg]

obligations may be assigned, will be bound by the same obligations as the
Licensee under the present Agreement. At either Party’s written request, an
amendment to the present Agreement between AP-HP and any company to which the
Licensee's rights and obligations may be assigned may be executed to stipulate
the change of identity of the license holder and confirming each involved
Party's respective obligations in compliance with this Agreement. ARTICLE 18 –
FORCE MAJEURE Each Party shall be excused from not performing its obligations
and shall be neither held responsible nor liable to pay damages to the other
Party when non-performance is due to a case of force majeure as admitted by
French courts’ case-law. ARTICLE 19 – INDEPENDENT COCONTRACTORS – AGREEMENT
ENTIRETY 19.1 The present Agreement expresses the entirety of the obligations of
the Parties as to the subject matter hereof. The present Agreement shall in no
case be construed as creating a partnership or société de fait [“de facto
company”] between the Parties and each one of them shall be considered as an
independent co-contractor. 19.2 The present Agreement shall only be amended by
amendment signed by the representatives of the contracting Parties, duly
authorized for this purpose. ARTICLE 20 – VOIDNESS – INVALIDITY OF A CLAUSE 20.1
The annulment in full or in part of the titles of industrial property relating
to the Patents and to the Improvements shall have no cocontractant indépendant.
19.2 Le présent Contrat ne peut être modifié que par voie d’avenant signé par
les représentants des Parties contractantes, dûment habilité à cet effet.
ARTICLE 20 – NULLITÉ – NULLITÉ D'UNE CLAUSE 20.1 La nullité totale ou partielle
des titres de propriété industrielle relatifs aux Brevets et aux Améliorations
n’a aucun effet, et ce quel qu’il soit, sur les clauses du présent Contrat. 20.2
Si une ou plusieurs stipulations du présent Contrat est(sont) jugée(s) nulle(s)
ou déclarée(s) comme telle(s) aux termes d’une quelconque loi ou règle– et
notamment en vertu du droit de l’Union européenne – ou si une quelconque
juridiction compétente rend une décision définitive en ce sens, les Parties
devront immédiatement modifier lesdites stipulations comme cela est exigé, en
accord, dans la mesure du possible, avec l’accord de volonté [des Parties]
existant au moment de la conclusion du présent Contrat. Les autres stipulations
du présent Contrat demeureront pleinement en vigueur. ARTICLE 21 – NOTIFICATIONS
Toute communication ou notification à l’attention des Parties est envoyée par
voie de courrier électronique, puis confirmée par courrier recommandé avec
accusé de réception aux adresses indiquées ci-dessous, tant que la Partie n’a
pas été avisée par écrit d’un changement d’adresse : Pour l’AP-HP : Office de
Transfert de Technologie et de Partenariats Industriels Délégation Régionale à
la Recherche Clinique Hôpital Saint-Louis – Bâtiment Lugol - Page 35 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000036.jpg]

effect whatsoever on the clauses of the present Agreement. 20.2 If one or
several provisions of the present Agreement are held to be invalid or declared
as such under any law or rule – and particularly under the law of the European
Union - or if any competent jurisdiction so determines in a final decision, the
Parties shall amend said provisions as required forthwith in line, whenever
possible, with the existing meeting of minds at the time of signature of the
present Agreement. The other provisions of the present Agreement shall continue
in force to their full extent. ARTICLE 21 – NOTICES Any communication or notice
for the attention of the Parties shall be given by e-mail and then confirmed by
certified mail with return receipt requested at the addresses set out below, as
long as the Party has not been notified in writing of a change of address: For
AP-HP : Office de Transfert de Technologie et de Partenariats Industriels
Délégation Régionale à la Recherche Clinique Hôpital Saint-Louis – Bâtiment
Lugol - Porte 22 1, avenue Claude Vellefaux 75475 Paris Cedex 10 For THE
LICENSEE: ACER THERAPEUTICS INC. One Gateway Center, Suite 351 (300 Washington
Street) Newton, MA 02458. USA Attention: CEO Porte 22 1, avenue Claude Vellefaux
75475 Paris Cedex 10 Pour LE LICENCIÉ : ACER THERAPEUTICS INC. One Gateway
Center, Suite 351 (300 Washington Street) Newton, MA 02458. Etats-Unis A
l’attention du : Président Directeur Général (CEO) ARTICLE 22 – RENONCIATION -
FORMALITES 22.1 Si, en cas de violation par l’une ou l’autre des Parties des
obligations mises à sa charge aux termes du présent Contrat, la Partie
non-défaillante n’exerce pas ses droits nés de ladite violation, le défaut
d’exercice de ces droits ne pourra pas être interprété comme constituant une
renonciation à leur exercice ultérieur ou à leur exercice pour une autre
violation similaire commise par la Partie défaillante des obligations mises à sa
charge aux termes du présent Contrat. 22.2 L’AP-HP s’engage à signer tous les
documents, pouvoirs et autres documents nécessaires à la transmission des droits
accordés au Licencié en vertu du présent Contrat, y compris tous les droits
relatifs à des brevets. ARTICLE 23 – MENTION DE L’AP-HP – UTILISATION DU LOGO DE
L’AP-HP 23.1 Le Licencié s’interdit d’utiliser, que ce soit à l’écrit ou à
l’oral, le nom, les marques ou autres signes distinctifs de l’AP-HP ou de l’un
quelconque de ses salariés ou préposés (y compris sous forme contractée ou
abrégée), ou copiant [ceux de] l’AP-HP ou de l’un quelconque de ses salariés ou
préposés, pour l’exploitation et la distribution des Produits, notamment à des
fins Page 36 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000037.jpg]

ARTICLE 22 – WAIVER OF RIGHTS – REGISTRATION 22.1 If, in the event of violation
by one or other of the Parties of its obligations under the present Agreement,
the Party not in breach does not exercise its rights resulting from said
violation, non-exercising its rights shall not be construed as a waiver of
exercising said rights in the future or in the event of further similar
violation by the breaching Party of its obligations under the present Agreement.
22.2 AP-HP undertakes to sign all documents, powers and other documents required
to convey the rights granted to Licensee under this Agreement, including all
patent rights. ARTICLE 23 – REFERENCE TO AP-HP – USE OF AP-HP'S LOGO 23.1 The
Licensee shall undertake not to use in writing or orally the name, trademarks or
other distinctive sign, including those in a contracted or abbreviated format or
which imitate AP-HP or any of its staff or officers for exploitation and
distribution of the Products, in particular for promotional purposes, and
regardless of the medium used (video, poster, press file, promotional brochure,
etc.) without the prior written consent of AP-HP. It is understood that, if
AP-HP gives its written consent to the use of its name or logo, it may suspend
at any time this authorization. In any event, and even if AP-HP has given its
authorization to the use planned by the Licensee, the distinctive signs, trade
publicitaires, et ce indépendamment du support utilisé (vidéo, poster, dossier
de presse, brochure publicitaire, etc.) sans l’accord écrit préalable de
l’AP-HP. Il est entendu que, si l’AP-HP donne son autorisation écrite pour
l’utilisation de son nom ou de son logo, elle pourra suspendre à tout moment
cette autorisation. En tout état de cause, et même si l’AP-HP a donné son
autorisation pour l’utilisation prévue par le Licencié, les signes distinctifs,
noms commerciaux, noms de sociétés immatriculées, marques, images, logos, ou
signes figuratifs appartenant à l’AP-HP ne pourront être utilisés par le
Licencié d’une manière qui, en raison de la forme et/ou du contexte de
l’utilisation, pourrait être interprétée comme une garantie accordée par l’AP-HP
sur les Produits, produits combinés, services combinés et services, ou sur un
quelconque produit ou service du Licencié. 23.2 Le Licencié devra veiller à ce
que ses sous-Licenciés et distributeurs potentiels soient tenus aux mêmes
obligations. Les stipulations du présent Article 23 demeureront en vigueur,
nonobstant l’expiration ou la résiliation du présent Contrat. ARTICLE 24 – DROIT
APPLICABLE – LITIGES Le présent Contrat a été rédigé et négocié en anglais et
traduit en français. Il est régi par le droit français. La version française du
présent Contrat est réputée faire foi. Toutefois, les Parties reconnaissent que
pendant toute la durée des pourparlers, la version anglaise a servi de base aux
négociations orales et écrites, avant que la traduction en français ne soit
finalement réalisée. En cas de difficultés relatives à l’interprétation ou Page
37 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000038.jpg]

names, registered company names, marks, images, logos or figurative signs
belonging to AP-HP shall not be used by the Licensee in a way which, because of
the form and/or the context used, may be interpreted as some warranty granted by
the AP-HP towards the Products, combined products, combined services and
services, or towards any product or service whatsoever of the Licensee. 23.2 The
Licensee shall ensure that its potential sub-licensees and distributors shall
owe the same obligations. The provisions of the present Article 23 will remain
in force notwithstanding the expiration or termination of the present Agreement.
ARTICLE 24 – LAW GOVERNING THE AGREEMENT – DISPUTES This Agreement has been
written and negotiated in English and translated to French, and is subject to
French law. The French version of the present Agreement shall be considered by
the Parties as the official one. However, the Parties acknowledge that during
the entire negotiation period, the English version served as the basis of oral
as well as written negotiations, before the French translation was finally made.
If difficulties arise regarding the interpretation or performance of this
Agreement, the Parties undertake to resolve them amicably to the extent
possible. The emergence of a dispute shall be embodied by notice given by one
Party to the other Party by global courier, setting out the reasons for the
dispute. If not fully resolved, the dispute shall be settled by the courts of
Paris. In Paris, on the , in two (2) à l’exécution du présent Contrat, les
Parties s’engagent à les résoudre à l’amiable, dans la mesure du possible. La
naissance d’un litige donnera lieu à l’envoi d’une Partie à l’autre, via un
service de messagerie international, d’une notification exposant les raisons du
litige. S’il n’est pas entièrement résolu, le litige sera tranché par les
tribunaux de Paris. Paris, le , en deux (2) exemplaires de signature originaux.
Liste des annexes au Contrat devant être considérées comme faisant partie
intégrante de celui-ci : • Annexe 1 : Calendrier et description [du Plan de
Développement • Annexe 2 : Liste des inventeurs pour chaque Brevet • Annexe 3 :
Tableau des Paiements Page 38 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000039.jpg]

original counterparts. List of the appendices to the Agreement to be considered
as an integral part thereof: • Appendix 1: Schedule for and description of the
Development Plan • Appendix 2: List of inventors by Patent • Appendix 3 :
Payment Table On behalf of AP-HP The Chief Executive Officer of AP-HP and, by
Delegation, the Director of the DRCI /s/ Florence Favrel-Feuillade Florence
FAVREL-FEUILLADE On behalf of ACER, the Licensee CEO of Acer Therapeutics Inc.
/s/ Chris Schelling Christopher SCHELLING Acer legal review: /s/ Donald Joseph
9/19/2018 Pour le compte de l’AP-HP Le Directeur Général de l’AP-HP et, par
Délégation, le Directeur de la DRCI /s/ Florence Favrel-Feuillade Florence
FAVREL-FEUILLADE Pour le compte d’ACER, le Licencié Directeur Général Acer
Therapeutics Inc. /s/ Chris Schelling Christopher SCHELLING Page 39 of 42

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000040.jpg]

Appendix 1 / Annexe 1 Schedule for and description of the Development Plan
(Confidential) / Calendrier et description du Plan de Développement
(Confidentiel) Page 40 of 42 edsivo tm (celiprolol) r&d plan for veds q2’16
q3’16 q4’16 q1’17 q2’17 q3’17 q4’17 q1’18 q2’18 q3’18 q4’18 ap-hp license acer
database development / data collection top-line data type c meeting with fda
manufacture and initiation of stability studies non-clinical studies to support
nda pre-nda meeting finalize csr and decision to file nda preparation nda filing
estimated fda approval programme r&d d’edviso tm (celiprolol) pour veds t2 t3 t4
t1 t2 t3 t4 t1 t2 t3 t4 2019 2019 2016 2016 2016 2017 2018 licence ap-hp
developpement de la base de donnees acer/collecte de donnees donnees a top-line
reunion de type c avec la fda preparation et lancement d’etudes de stabilite
etudes non-cliniques etayant la nda reunion prealable nda finalization rec
(rapport d’etude Clinique) & decision de proceder au depot preparation nda depot
nda approbation estimee de la fda

 

--------------------------------------------------------------------------------

 

[giwzlwnwwmyx000041.jpg]

Appendix 2 / Annexe 2 List of inventors by Patent / Liste des inventeurs pour
chaque Brevet Patent number / Numéro Patent / Brevet Inventors / Inventeurs
Inventors affiliation / Affiliation des Inventeurs No° EP17306889.1 USE OF
CELIPROLOL FOR TREATING VASCULAR EHLERSDANLOS SYNDROME IN WOMEN DURING PREGNANCY
AND PERIPARTUM PERIOD / UTILISATION DU CELIPROLOL POUR LE TRAITEMENT DU SYNDROME
D’EHLERS-DANLOS VASCULAIRE CHEZ LA FEMME PENDANT LA GROSSESSE ET LA PÉRIODE
POSTNATALE Dr. Michael Frank AP-HP Prof. Xavier Jeunemaitre AP-HP, Université
Paris Descartes Prof. Alexandra Benachi AP-HP Université Paris 11 No.°
EP17306890.9 METHOD OF PROVIDING CELIPROLOL THERAPY TO A PATIENT / METHODE
D’ADMINISTRATION D’UN TRAITEMENT AU CELIPROPOL A UN PATIENT Dr.Michael Frank
AP-HP No.° EP17306888.3 USE OF CELIPROLOL FOR TREATING KYPHOSCOLIOTIC EHLERS
DANLOS SYNDROME / UTILISATION DU CELIPROLOL POUR LE TRAITEMENT DU SYNDROME
D’EHLERS-DANLOS DE TYPE CYPHOSCOLIOTIQUE Dr.Michael Frank AP-HP Page 41 of 42

 

--------------------------------------------------------------------------------

[giwzlwnwwmyx000042.jpg]

[ *** ] = Confidential material redacted and filed separately with the
Commission. Page 42 of 42 Appendix 3 / Annexe 3 Table of payments / Tableau des
paiements ACER Payments to AP-HP Paiements ACER à AP-HP Year 1 Année 1 Year 2
Année 2 Year 3 Année 3 Year 4 Année 4 Year 5 Année 5 Year 6 Année 6 Year 7 Année
7 Year 8 and + Année 8 et + Independently of Valid Claims on the Territory /
Indépendamment des Revendication Valables sur le Territoire (i) Minimum
Royalties / (i) Redevances Minimales [ *** ] [ *** ] [ *** ] [ *** ] [ *** ] [
*** ] [ *** ] [ *** ] If there is no Valid Claim, the greater of: (i) or (ii) /
En l’absence de Revendication Valable, le montant le plus élevé entre : (i) et
(ii) (ii) Percentage of Net Sales / (ii) Pourcentage des Ventes Nettes [ *** ] [
*** ] [ *** ] [ *** ] [ *** ] [ *** ] [ *** ] [ *** ] If there is a Valid Claim,
the greater of: (i) or (iii) / En cas de Revendication Valable, le montant le
plus élevé entre : (i) et (iii) (iii) Percentage of Net Sales / (iii)
Pourcentage des Ventes Nettes [ *** ] [ *** ] [ *** ] [ *** ] [ *** ] [ *** ] [
*** ] [ *** ]